 

Exhibit 10.5

 



LOAN AGREEMENT

 

THIS LOAN AGREEMENT (“Agreement”) is made and entered into as of November 14,
2014, by and between VERITEX COMMUNITY BANK (and its successors and assigns
“Bank”) and UNITED DEVELOPMENT FUNDING INCOME FUND V, a Maryland real estate
investment trust (“Borrower”).

 

RECITALS

 

A.           Borrower has requested that Bank extend credit to Borrower as
described in this Agreement.

 

B.           Subject to and upon the provisions, terms and conditions of this
Agreement, Bank is willing to make such credit available to Borrower and has
agreed to lend to Borrower the amounts herein described for the purposes set
forth below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises, the covenants,
representations, warranties and agreements contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby covenant and agree as follows:

 

ARTICLE 1
Certain Definitions

 

1.1.          Definitions. As used in this Agreement, all exhibits and schedules
hereto and in any note, certificate, report or other Loan Documents made or
delivered pursuant to this Agreement, the following terms will have the meanings
given such terms in Article One.

 

“Accounts” means any “account,” as such term is defined in Chapter 9 of the
Code, now owned or hereafter acquired by Borrower, and, in any event, shall
include, without limitation, each of the following, whether now owned or
hereafter acquired by Borrower: (a) all rights of Borrower to payment for goods
sold or leased or services rendered, whether or not earned by performance, (b)
all accounts receivable of Borrower, (c) all rights of Borrower to receive any
payment of money or other form of consideration, (d) all security pledged,
assigned, or granted to or held by Borrower to secure any of the foregoing, and
(e) all guaranties of, or indemnifications with respect to, any of the
foregoing.

 

“Advance” means any disbursement of an amount or amounts to be loaned by Bank to
Borrower hereunder or the reborrowing of amounts previously loaned hereunder.

 

“Advance Request” means, as of the date of preparation, a certificate requesting
an Advance (in a form acceptable to Bank) prepared and executed by Borrower.

 

“Affiliate” means, as to any Person, any other Person (a) that directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, such Person, (b) that directly or indirectly
beneficially owns or holds ten percent (10%) or more of any class of voting
stock of such Person, or (c) ten percent (10%) or more of the voting stock of
which is directly or indirectly beneficially owned or held by the Person in
question. The term “control” means the possession, directly or indirectly, of
the power to direct or cause direction of the management and policies of a
Person, whether through the ownership of voting securities, by control, or
otherwise; provided, however, in no event shall Bank be deemed an Affiliate of
Borrower.

 

Loan AgreementPage 1

 

 

“Agreement” means this Loan Agreement, as the same may, from time to time, be
amended, supplemented, or replaced.

 

“Allonge” means an allonge to a Mortgage Note in the form of allonge attached
hereto as Exhibit D executed by Borrower in favor of Bank.

 

“Approved Purposes” means Borrower’s making Lot Development Loans to Lot
Development Loan Obligors and Borrower’s making Finished Lot Loans to Finished
Lot Loan Obligors, all in accordance with the terms and conditions of this
Agreement.

 

“Article” and “Articles” have the meanings set forth in Section 11.2.

 

“Assignment of Notes and Liens” means Collateral Assignment of Notes and Liens
and Security Agreement executed, only upon Bank’s request, in connection with
each Mortgage Loan from Borrower assigning to Bank and granting Bank a first
priority security interest in certain Mortgage Paper, all in form, scope and
substance satisfactory to Bank and in form and substance of Exhibit E hereto, as
the same may be amended, supplemented and modified from time to time with the
prior written consent of Bank.

 

“Bank” means VERITEX COMMUNITY BANK, and its successors and assigns.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled “Bankruptcy”
as now or hereafter in effect, or as successor thereto or any other present or
future bankruptcy or insolvency statute.

 

“Borrower” means the Person identified as such in the introductory paragraph
hereof, and its successors and assigns.

 

“Borrowing Base” means, at any time, an amount equal to the sum of the amounts
calculated separately for each Eligible Mortgage Loan being an amount equal to
the lesser of (a) fifty percent (50%) of the unpaid principal balance of the
Eligible Mortgage Loan as of the date of calculation or (b) forty-two and fifty
one-hundredths percent (42.50%) of the appraised value of the Finished Lot or
the Lot Development, as applicable, subject to the Mortgage securing the
Eligible Mortgage Loan as of the date of calculation, based upon the most recent
appraisal ordered, received and approved by Bank. Any Eligible Mortgage Loan
shall have the Borrowing Base determined by Bank in connection with the
Submission Package submitted by Borrower. In the case of a Lot Development Loan,
the appraised value will be the discounted lot appraised value. In the case of a
Finished Lot Loan, the appraised value will be the bulk sale discounted
appraisal.

 

“Borrowing Base Certificate” means, as of any date of preparation, a certificate
setting forth the Borrowing Base in substantially the form of Exhibit A attached
hereto, prepared and certified by Borrower.

 

“Borrowing Limit” means the lesser of (a) the Borrowing Base for all Eligible
Mortgage Loans approved by Bank and (b) the Committed Sum.

 

“Business Day” means a day other than a Saturday, Sunday or a day on which
commercial banks in Dallas, Texas, are authorized to be closed. Unless otherwise
provided, the term “days” means calendar days.

 

“Capital Lease Obligation” means, with respect to any Person, the amount of Debt
under a lease of property by such Person that would be shown as a liability on a
balance sheet of such Person prepared for financial reporting purposes in
accordance with GAAP, or other method of accounting acceptable to Bank.

 

Loan AgreementPage 2

 

 

“Change in Control” means the acquisition of equity of the Borrower resulting in
the beneficial ownership by the acquiring person of fifty percent (50%) or more
of the equity of the Borrower, occurring by means of any transaction or series
of related transactions, including, without limitation, any reorganization, sale
of securities, merger, exchange or consolidation.

 

“Closing Date” means November 14, 2014.

 

“Code” means the Uniform Commercial Code of the State of Texas or other
applicable jurisdiction as it may be amended from time to time.

 

“Collateral” means all property which secures, either directly or indirectly,
the payment and performance of the Indebtedness and the Obligations and are all
assets of Borrower, including, without limitation, all Mortgage Loans and the
Mortgage Paper executed in connection therewith which have been assigned to Bank
by Borrower, all Accounts, Equipment, Inventory and the Other Collateral,
wherever located, in which Borrower now has or at any time hereafter has or
acquires any right, title or interest, and all Proceeds and products thereof,
together with all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto.

 

“Commitment” means the obligation of Bank to make the Loans in an aggregate
principal amount at any time outstanding up to but not to exceed in the
aggregate the Borrowing Limit in effect from time to time.

 

“Commitment Fee” means One Hundred Thousand and No/100 Dollars ($100,000.00).

 

“Committed Sum” means Ten Million and No/100 Dollars ($10,000,000.00).

 

“Compliance Certificate” means a certificate, substantially in the form of
Exhibit B attached hereto, prepared and executed by Borrower.

 

“Debt” means with respect to any Person at any time (without duplication), (a)
all obligations of such Person for borrowed money; (b) all obligations of such
Person evidenced by bonds, notes, debentures, or other similar instruments; (c)
all obligations of such Person to pay the deferred purchase price of property or
services, except trade accounts payable of such Person arising in the ordinary
course of business that are not past due by more than ninety (90) days; (d) all
Capital Lease Obligations of such Person; (e) all Debt or other obligations of
others guaranteed by such Person; (f) all obligations secured by a Lien existing
on property owned by such Person, whether or not the obligations secured thereby
have been assumed by such Person or are non-recourse to the credit of such
Person; (g) any other obligation for borrowed money or other financial
accommodations which in accordance with GAAP, or other method of accounting
acceptable to Bank, would be shown as a liability on the balance sheet of such
Person; (h) any repurchase obligation or liability of a Person with respect to
accounts, chattel paper or notes receivable sold by such Person; (i) any
liability under a sale and leaseback transaction that is not a Capital Lease
Obligation; (j) any obligation arising with respect to any other transaction
that is the functional equivalent of borrowing but which does not constitute a
liability on the balance sheets of a Person; (k) all payment and reimbursement
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, bankers’ acceptances, surety or other bonds and similar
instruments; and (l) all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any equity interests in such
Person or any other Person, valued, in the case of redeemable preferred stock
interests, at the greater of its voluntary or involuntary liquidation preference
plus all accrued and unpaid dividends.

 

“Debtor Relief Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement, insolvency,
reorganization, or similar debtor relief Laws affecting the rights of creditors
generally from time to time in effect.

 

Loan AgreementPage 3

 

 

“Default” shall mean any event occurred which, with the giving of notice or
lapse of time or both, would reasonably be expected to constitute such an Event
of Default under the Loan Documents.

 

“Default Interest Rate” has the meaning assigned to that term in the Note.

 

“Depository Account” shall have the meaning assigned to that term in Section
2.9.

 

“Eligible Mortgage Loans” means at any time any Mortgage Loan created in the
ordinary course of business acceptable to Bank (in its sole and absolute
discretion) and satisfying the following requirements and conditions and
continues to do so until paid in full:

 

(a)          The Mortgage Paper relating to the Mortgage Loan is effectively
assigned and pledged to Bank and in respect of which Bank has a first perfected
Lien not subject to any other Liens or claims of any kind;

 

(b)          The original executed Mortgage Note and an executed copy of the
Mortgage relating to the Mortgage Loan and copies of all other Mortgage Paper
related to the Mortgage Loan have been delivered to Bank and the original
Mortgage Note has been endorsed payable to the order of Bank pursuant to an
Allonge executed by Borrower;

 

(c)          Bank has received and approved the appraisal ordered by Bank
relating to the Finished Lot or Lot Development Property subject to the Mortgage
securing the Mortgage Loan and the appraised value set forth in the appraisal is
acceptable to Bank;

 

(d)          The Mortgage Loan is collateralized by real property located in a
municipality and subdivision approved by Bank (and in any event located in the
Texas metropolitan markets of Dallas-Fort Worth, Houston, San Antonio and
Austin) and any builder or third party purchasing or refinancing a Finished Lot
and any developer or third party involved in the completing the Lot Development
has been approved by Bank;

 

(e)          The Mortgage Loan is secured by a first and prior deed of trust
lien encumbering a Finished Lot or Lot Development Property, as applicable;

 

(f)          The Mortgage Loan has a lot sales contract approved by Bank and
such lot sales contract is still in full force and effect and there are no
defaults thereunder;

 

(g)          The Mortgage Loan is not secured by a “contract for deed”;

 

(h)          The Mortgage Loan is current with respect to all scheduled payments
of principal and accrued interest and no event of default exists thereunder;

 

(i)          The Mortgage Paper relating to the Mortgage Loan has not been
altered, modified or amended in any manner except for modifications approved by
Bank (including, without limitation, modified or amended to waive or defer any
scheduled payment thereunder);

 

(j)          If the Mortgage Loan is a Lot Development Loan, the Mortgage Note
evidencing the Mortgage Loan has not been outstanding for more than thirty-six
(36) months from its Origination Date (as hereinafter defined) and the Lot
Development Loan Obligors have begun Lot Development within twelve (12) months
from its Origination Date; provided, however, when a Lot Development Loan
reaches “substantial completion” or “completion” under and as defined in the
applicable Mortgage Paper for such Mortgage Loan then provided no Event of
Default has occurred then such Mortgage Loan shall convert to a Finished Lot
Loan and thereafter shall be required to comply with subparagraph (k) below
(with the Origination Date being the first approval of an Advance as a Lot
Development Loan not from the date of conversion to a Finished Lot Loan) and all
other requirements applicable to Finished Lot Loans;

 

Loan AgreementPage 4

 

  

(k)          If the Mortgage Loan is a Finished Lot Loan, the Mortgage Note
evidencing the Mortgage Loan has not been outstanding for more than eighteen
(18) months from the date Bank first approves an Advance Request for such
Mortgage Loan (each an “Origination Date”);

 

(l)          If the Mortgage Loan is a Lot Development Loan the outstanding
principal amount of the Mortgage Loan does not exceed an amount equal to one
hundred percent (100%) of the acquisition cost of the Lot Development Property
and the construction costs associated with the Lot Development securing the
Mortgage Loan, as reflected in the budget prepared in connection with the Lot
Development and delivered to and approved by Bank (the “Lot Development
Budget”);

 

(m)          Each of the related Mortgage Note and Mortgage relating to the
Mortgage Loan is genuine and is the legal, valid, binding and enforceable
obligation of a Mortgage Loan Obligor, not subject to a right of rescission,
set-off, counterclaim or defense;

 

(n)          The Mortgage Note relating to the Mortgage Loan has not been
extinguished under relevant state law in connection with a judgment of
foreclosure, foreclosure sale, deed-in-lieu of foreclosure or otherwise;

 

(o)          The Mortgage relating to the Mortgage Loan is insured as a first
and prior lien on the mortgaged property covered thereby by a loan policy of
title insurance, issued by a title insurance company acceptable to Bank in an
amount not less than the original principal amount of the Mortgage Note secured
thereby;

 

(p)          The mortgaged property subject to the Mortgage relating to the
Mortgage Loan is not the subject to a foreclosure or receivership proceeding or
similar action;

 

(q)          The Mortgage Loan Obligor and/or any guarantor of the Mortgage Loan
is not subject to a bankruptcy or insolvency proceeding;

 

(r)          There is no litigation, proceeding or governmental investigation
pending or threatened, or any order, injunction or decree outstanding, existing
or relating to the Mortgage Loan, the collateral securing the Mortgage Loan or
Borrower;

 

(s)          Bank has provided Borrower with written notice that it has reviewed
and approved the Submission Package for the Mortgage Loan;

 

(t)          The Mortgage Loan was originated by Borrower unless otherwise
approved in writing by Bank; and

 

(u)          If the Mortgage Loan is a Lot Development Loan, construction of the
Lot Development subject to the Mortgage securing the Mortgage Loan has commenced
and is being prosecuted with diligence and continuity in accordance with the
plans and specifications and all applicable law.

 

“Eligible Mortgage Approval Letter” shall have the meaning set forth in Section
2.1 of this Agreement.

 

“Eligible Mortgage Paper” means all Mortgage Paper relating to Eligible Mortgage
Loans.

 

Loan AgreementPage 5

 

 

“Environmental Laws” means any and all federal, state, and local laws,
regulations, judicial decisions, orders, decrees, plans, rules, permits,
licenses, and other governmental restrictions and requirements pertaining to
health, safety, or the environment, including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. § 9601, et seq., the Resource Conservation and Recovery Act of 1976, 42
U.S.C. § 6901, et seq., the Occupational Safety and Health Act, 29 U.S.C. § 651,
et seq., the Clean Air Act, 42 U.S.C. § 7401 et seq., the Clean Water Act, 33
U.S.C. § 1251, et seq., and the Toxic Substances Control Act, 15 U.S.C. § 2601,
et seq., as the same may be amended or supplemented from time to time.

 

“Environmental Liabilities” means, as to any Person, all liabilities,
obligations, responsibilities, Remedial Actions, losses, damages, punitive
damages, consequential damages, treble damages, costs, and expenses (including,
without limitation, all reasonable fees, disbursements and expenses of counsel,
expert and consulting fees and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred as a result of any claim or
demand, by any Person, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute, including any
Environmental Law, permit, order or agreement with any Governmental Authority or
other Person, arising from environmental, health or safety conditions or the
Release or threatened Release of a Hazardous Material into the environment,
resulting from the past, present, or future operations of such Person or its
Affiliates.

 

“Equipment” means any “equipment,” as such term is defined in Chapter 9 of the
Code, now owned or hereafter acquired by Borrower and, in any event, shall
include, without limitation, all machinery, equipment, furnishings, fixtures and
vehicles now owned or hereafter acquired by Borrower and any and all additions,
substitutions, and replacements of any of the foregoing, wherever located,
together with all attachments, components, parts, equipment, and accessories
installed thereon or affixed thereto.

 

“Event of Default” has the meaning set forth in Article Nine of this Loan
Agreement.

 

“Finished Lot” means an entire unimproved but fully developed and platted single
family residential lot.

 

“Finished Lot Loan” means a loan by Borrower to a Finished Lot Loan Obligor to
enable such Finished Loan Obligor to acquire or finance a Finished Lot in a
subdivision located in the State of Texas approved by Bank in writing.

 

“Finished Lot Loan Obligors” means those Persons submitted by Borrower to Bank
for approval as Finished Lot Loan Obligors and, after receipt and review of all
financial, background and other information requested by Bank relating to such
Persons, have been approved by Bank (in its sole and absolute discretion) in
writing as finished Lot Loan Obligors for purposes of this Agreement.

 

“GAAP” means generally accepted accounting principles, applied on a consistent
basis, set forth in Opinions of the Accounting Principles Board of the American
Institute of Certified Public Accountants and/or in statements of the Financial
Accounting Standards Board which are applicable under the circumstances and in
effect as of the date in question; provided, that the phrase “applied on a
consistent basis” means that the accounting principles applied in the current
period be comparable in all material respects to those applied in preceding
periods, except to the extent that a deviation therefrom is expressly permitted
by this Agreement.

 

“Guarantor” means any Person who from time to time guarantees all or any part of
the Indebtedness.

 

“Guaranty” means a written guaranty of each Guarantor in favor of Bank, if any,
in form and substance satisfactory to Bank, as the same may be amended,
modified, restated, renewed, replaced, extended, supplemented or otherwise
changed from time to time.

 

Loan AgreementPage 6

 

 

“Hazardous Material” means any substance, product, waste, pollutant, material,
chemical, contaminant, constituent, or other material which is or becomes
listed, regulated, or addressed under any Environmental Law, including, without
limitation, asbestos, petroleum, and polychlorinated biphenyls.

 

“Inchoate Lien” means any Tax Lien for Taxes not yet due and payable and any
mechanic’s Lien and materialman’s Lien for services or materials for which
payment is not yet due.

 

“Indebtedness” means all present and future indebtedness, obligations, and
liabilities of Borrower to Bank, including all direct and contingent obligations
arising under letters of credit, banker’s acceptances, bank guaranties and
similar instruments, overdrafts, Automated Clearing House obligations, and all
other financial accommodations which could be considered a liability under GAAP,
or other method of accounting acceptable to Bank, and all renewals, extensions,
and modifications thereof, or any part thereof, now or hereafter owed to Bank by
Borrower, and all interest accruing thereon and costs, expenses, and reasonable
attorneys’ fees incurred in the enforcement or collection thereof, regardless of
whether such indebtedness, obligation, and liabilities are direct, indirect,
fixed, contingent, liquidated, unliquidated, joint, several, or joint and
several, including, but not limited to, the indebtedness, obligations, and
liabilities evidenced, secured, or arising pursuant to any of the Loan Documents
and all renewals and extensions thereof, or any part thereof, and all present
and future amendments thereto.

 

“Inventory” means any “inventory,” as such term is defined in Chapter 9 of the
Code, now owned or hereafter acquired by Borrower, and, in any event, shall
include, without limitation, each of the following, whether now owned or
hereafter acquired by Borrower: (a) all goods and other personal property of
Borrower that are held for sale or lease or to be furnished under any contract
of service, (b) all raw materials, work-in-progress, finished goods, inventor,
supplies, and materials of Borrower, and (c) all goods that have been returned
to, repossessed by, or stopped in transit by Borrower.

 

“Laws” means all statutes, laws, ordinances, regulations, orders, writs,
injunctions, or decrees of the United States, any city or municipality, state,
commonwealth, nation, country, territory, possession, or any Tribunal.

 

“Leases” means those certain lease agreements between the owners of the real
property on which any part of Borrower’s business is operated, as landlord, and
Borrower, as tenant, pertaining to the lease of such real property.

 

“Lender” shall mean Bank.

 

“Leverage Ratio” means, in respect of a Person and as of any date of
computation, the ratio of (a) Liabilities to (b) Tangible Net Worth.

 

“Liabilities” means, at any particular time, all amounts which in conformity
with GAAP, or other method of accounting acceptable to Bank, would be included
as liabilities on a balance sheet of a Person.

 

“Lien” means any lien, security interest, Tax lien, mechanic’s lien,
materialman’s lien, or other encumbrance, whether arising by contract or under
Law.

 

“Litigation” means any proceeding, claim, lawsuit, and/or investigation
conducted or threatened by or before any Tribunal, including, but not limited
to, proceedings, claims, lawsuits, and/or investigations under or pursuant to
any environmental, occupational safety and health, antitrust, unfair
competition, securities, Tax, or other Law, or under or pursuant to any
agreement, document, or instrument.

 

“Loan Documents” mean this Agreement, the Note, the Guaranty, the Security
Documents, and any and all other agreements, documents, and instruments executed
and delivered pursuant to the terms of this Agreement, and any future amendments
hereto, or restatements hereof, or pursuant to the terms of any of the other
loan documents, together with any and all renewals, extensions, and restatements
of, and amendments and modifications to, any such agreements, documents, and
instruments.

 

Loan AgreementPage 7

 

 

“Loan” or “Loans” has the meaning set forth in Section 2.1.

 

“Lockbox” shall have the meaning set forth in Section 2.9.

 

“Lot Development” means (i) improvements which are to be constructed (including,
without limitation, streets, curbs, grading, landscaping, sprinklers, storm and
sanitary sewers, paving, sidewalks, and utilities) necessary to make the Lot
Development Property able to be platted and suitable for the construction of
single family homes, and any common area improvements for the subdivision which
may exist or which are to be constructed, together with the associated fixtures
and other tangible personal property located or used in or on land on which such
improvements are constructed, and (ii) entitlements which are to be obtained
from existing or future contracts or agreements with a district, city, county,
water district, municipal utility district, public improvement district, or
other governmental authority providing for the sharing, payment and/or
reimbursement of the costs of planning, development and/or construction with
respect to the Lot Development Property such as, but not limited to, a municipal
utility district or public improvement district reimbursement agreement, all of
which must be approved by Bank pursuant to the Lot Development Budget and the
plans.

 

“Lot Development Loan” means a loan made by Borrower to a Lot Development
Obligor to enable such Lot Development Obligor to complete a Lot Development on
Lot Development Property in the State of Texas approved in writing by the Bank.

 

“Lot Development Loan Obligors” means those Persons submitted by Borrower to
Bank for approval as a Lot Development Loan Obligor, and after receipt and
review of all financial, background, and other information requested by Bank
relating to such Persons, have been approved by Bank (in its sole and absolute
discretion) in writing as Lot Development Loan Obligors for purposes of this
Agreement.

 

“Lot Development Property” the certain real property in a location approved by
Bank on which the Lot Development will be completed and which will be the
subject of the Lot Development Loan.

 

“Material Adverse Effect” means any set of circumstances or events which with
respect to Borrower or any other Obligated Party which (a) could reasonably be
expected to have a material adverse effect upon the validity, performance, or
enforceability of any Loan Document against Borrower or any other Obligated
Party, (b) is or could reasonably be expected to have a material adverse effect
upon the condition (financial or otherwise), properties, liabilities (actual or
contingent), business operations or prospects of Borrower or any other Obligated
Party, (c) could reasonably be expected to materially impair the ability of
Borrower or any other Obligated Party to pay the Indebtedness or to fulfill the
Obligations under the Loan Documents, (d) could reasonably be expected to cause
an Event of Default, or (e) could reasonably be expected to have any material
adverse effect on the priority of the Liens under any of the Loan Documents.

 

“Maximum Rate” means the maximum non-usurious rate of interest (or, if the
context so requires, an amount calculated at such rate) which Bank is allowed to
contract for, charge, take, reserve, or receive in this transaction under
applicable federal or state (whichever is higher) Law from time to time in
effect after taking into account, to the extent required by applicable federal
or state (whichever is higher) Law from time to time in effect, any and all
relevant payments or charges under the Loan Documents.

 

“Mortgage” means a recorded first lien deed of trust, on a standard form and in
form and substance satisfactory to Bank, in its sole and absolute discretion,
securing a Mortgage Note and granting a perfected first priority lien to
Borrower on a Finished Lot or Lot Development Property, as applicable.

 

Loan AgreementPage 8

 

 

“Mortgage Assignment” means an instrument duly executed by Borrower, upon Bank’s
request, and in recordable form assigning the Mortgage Paper related to a
Mortgage Loan, to Bank and all like intervening instruments that have been
executed with respect to such Mortgage Loan and which is in form and substance
of Exhibit C hereto.

 

“Mortgage Collateral” all Mortgage Notes (a) which are made payable to the order
of Borrower or have been endorsed (without restriction or limitation) payable to
the order of Borrower, (b) which have been assigned to Bank and in which Bank
has been granted and continues to hold a perfected first priority security
interest, (c) which are in form and substance acceptable to Bank in its sole and
absolute discretion, (d) and which are secured by Mortgages.

 

“Mortgage Loan” means a Finished Lot Loan or a Lot Development Loan which, in
each instance, is evidenced by a Mortgage Note and secured by a Mortgage,
together with the rights of a holder thereof and payments thereon and proceeds
therefrom.

 

“Mortgage Loan Obligors” means the Finished Lot Loan Obligors and the Lot
Development Loan Obligors.

 

“Mortgage Note” means a promissory note or other evidence of indebtedness
evidencing the indebtedness of Mortgage Loan Obligor under a Mortgage Loan,
which is in form and substance acceptable to Bank, in its sole and absolute
discretion, including, without limitation, the loan policy of title insurance,
the appraisal, and, with respect to a Lot Development Loan, the budget and the
plans for the Lot Development relating to such Mortgage Loan.

 

“Mortgage Paper” with respect to each Mortgage Loan, shall at a minimum be the
Mortgage Note, the Mortgage, a guaranty agreement (each a “Mortgage Guaranty”),
environmental indemnity agreement executed by the Mortgage Loan Obligor and the
guarantor of the Mortgage Loan, if any (each a “Mortgage Environmental
Indemnity”), the loan policy of title insurance (each a “Mortgage Policy”), the
appraisal, the budget, and the plans for the Lot Development if the Mortgage
Loan is a Lot Development Loan, all of such documents being subject to Bank’s
review and approval (in its sole and absolute discretion) and all other
documents, instruments and agreements relating to such Mortgage Loan.

 

“Note” means the promissory note, dated the Closing Date, in the original
principal amount of Ten Million and No/100 Dollars ($10,000,000.00) executed by
Borrower and payable to the order of Bank, in form and substance satisfactory to
Bank, and all renewals, amendments, extensions, replacements, increases and
modifications thereof.

 

“Obligated Party” means Borrower, each Guarantor or any other Person who is or
becomes party to any agreement that guarantees or secures payment and
performance of the Indebtedness and/or the Obligations or any part thereof.

 

“Obligations” means any and all of the covenants, conditions, warranties,
representations and other obligations (other than to repay the Indebtedness)
made or undertaken by Borrower or any other Obligated Party to Bank as set forth
in the Loan Documents.

 

“Other Collateral” means all of Borrower’s present and future chattel paper,
instruments, commercial tort claims, deposit accounts, documents, fixtures,
general intangibles, intellectual property, instruments, financial assets,
investment property and letter of credit rights.

 

“Organizational Documents” means (a) in the case of a corporation, its articles
or certificate of incorporation and bylaws, (b) in the case of a general
partnership, its partnership agreement, (c) in the case of a limited
partnership, its certificate of limited partnership and partnership agreement,
(d) in the case of a limited liability company, its articles of organization and
operating agreement or regulations, and (e) in the case of any other entity, its
organizational and governance documents and agreements. In the event the
Organizational Documents show the Borrower or Guarantor are organized in a state
other than Texas then the term Organizational Documents shall be required to
include certificates of authority issued by the Secretary of State of the State
of Texas.

 

Loan AgreementPage 9

 

 

“Permitted Businesses” mean, with respect to Borrower, the making and holding of
Mortgage Loans.

 

“Permitted Liens” means all (a) Inchoate Liens, (b) Liens created by or pursuant
to the Loan Documents in favor of Bank, (c) all Liens described in Schedule Two,
and all renewals and extensions of the foregoing.

 

“Person” means any individual, firm, corporation, limited liability company,
association, partnership, joint venture, trust, other entity, or a Tribunal.

 

“Principal Balance” means the aggregate unpaid principal balance of the Note on
any date of determination.

 

“Proceeds” means any “proceeds,” as such term is defined in Chapter 9 of the
Code and, in any event, shall include, but not be limited to, (a) any and all
proceeds of any insurance, indemnity, warranty, or guaranty payable to Borrower
from time to time with respect to any of the Collateral, (b) any and all
payments (in any form whatsoever) made or due and payable to Borrower from time
to time in connection with any requisition, confiscation, condemnation, seizure,
or forfeiture of all or any part of the Collateral by any Tribunal (or any
person acting under color of Tribunal), and (c) any and all other amounts from
time to time paid or payable under or in connection with any of the Collateral.

 

“Release” means, as to any Person, any release, spill, emissions, leaking,
pumping, injection, deposit, disposal, disbursement, leaching, or migration of
Hazardous Materials into the indoor or outdoor environment or into or out of
property owned by such Person, including, without limitation, the movement of
Hazardous Materials through or in the air, soil, surface water, ground water, or
property.

 

“Remedial Action” means all actions required to (a) clean up, remove, treat, or
otherwise address Hazardous Materials in the indoor or outdoor environment, (b)
prevent the Release or threat of Release or minimize the further Release of
Hazardous Materials so that they do not migrate or endanger or threaten to
endanger public health or welfare or the indoor or outdoor environment, or (c)
perform pre-remedial studies and investigations and post-remedial monitoring and
care.

 

“Rights” mean any remedies, powers, and privileges exercisable by Bank under the
Loan Documents, at Law, equity, or otherwise.

 

“Section” and “Sections” have the meanings set forth in Section 11.2.

 

“Security Agreement” means the Pledge and Security Agreement dated as of the
Closing Date, executed by Borrower in favor of Bank, in form and substance
satisfactory to Bank (in its sole and absolute discretion), as the same may be
amended, restated, supplemented or modified from time to time.

 

“Security Documents” means this Agreement, the Assignment of Notes and Liens,
the Security Agreement, each Mortgage Assignment, each Guaranty, and each other
pledge agreement, security agreement or similar agreement or document required
by or delivered to Bank from time to time that purports to create a Lien in
favor of any of Bank to secure payment or performance of Indebtedness and/or
Obligations or any portion thereof.

 

“Subsection” and “Subsections” have the meanings set forth in Section 11.2.

 

Loan AgreementPage 10

 

 

“Subsidiary(ies)” means any entity more than fifty percent (50%) of whose
ownership, equity or voting interest now or hereafter is owned directly or
indirectly by Borrower or any Subsidiary or may be voted by Borrower or any
Subsidiary.

 

“Tangible Net Worth” means, for any Person at any particular time, all amounts
which, in conformity with GAAP, or other method of accounting acceptable to
Bank, would be included as owner’s equity on a balance sheet of a Person; but
excluding all assets which are properly classified as intangible assets.

 

“Taxes” means all taxes (including withholding), assessments, fees, levies,
imposts, duties, deductions, withholdings, or other charges of any nature
whatsoever from time to time or at any time imposed by any Laws or by any
Tribunal, excluding state and local sales and use taxes.

 

“Tribunal” means any state, commonwealth, federal, foreign, territorial, or
other court or governmental department, commission, board, bureau, agency, or
instrumentality.

 

“Tribunal Proceedings” has the meaning set forth in Section 5.4.

 

“Unit” means a Finished Lot, and any improvements located on or to be located
thereon, and all rights, estates, and benefits appurtenant thereto.

 

1.2.          Accounting Matters. Any accounting term used in this Agreement or
the other Loan Documents shall have, unless otherwise specifically provided
therein, the meaning customarily given such term in accordance with GAAP, or
other method of accounting acceptable to Bank, and all financial computations
thereunder shall be computed, unless otherwise specifically provided therein, in
accordance with GAAP, or other method of accounting acceptable to Bank,
consistently applied. That certain items or computations are explicitly modified
by the phrase “in accordance with GAAP, or other method of accounting acceptable
to Bank” shall in no way be construed to limit the foregoing.

 

1.3.          Headings. The headings, captions, and arrangements used in any of
the Loan Documents are, unless specified otherwise, for convenience only and
shall not be deemed to limit, amplify, or modify the terms of the Loan Documents
no to affect the meaning thereof.

 

1.4.          Number and Gender of Words. Whenever herein the singular number is
used, the same shall include the plural where appropriate, and words of any
gender shall include each other gender where appropriate. Reference herein to
Borrower shall mean, jointly and severally, each Person comprising same.

 

1.5.          Articles, Sections and Exhibits. All references herein to
“Articles” and “Sections” are, unless specified otherwise, references to
articles and sections of this Agreement. All references herein to an “Exhibit”
or “Schedule” are references to exhibits or schedules attached hereto, all of
which are made a part hereof for all purposes, the same as if set forth herein
verbatim, it being understood that if any exhibit or schedule attached hereto
which is to be executed and delivered, contains blanks, the same shall be
completed correctly and in accordance with the terms and provisions contained
and as contemplated herein prior to or at the time of the execution and delivery
thereof. The words “herein,” “hereof,” “hereunder” and other similar compounds
of the word “here” when used in this Agreement shall refer to the entire
Agreement and not to any particular provision or section.

 

Loan AgreementPage 11

 

  

ARTICLE 2
Commitment to Lend, Terms of Payment

 

2.1.          Loans. In the event Borrower desires Bank to make Advances to
Borrower in connection with a proposed Eligible Mortgage Loan, no sooner than
ten (10) days prior to the date when Borrower would like an Advance for any
Mortgage Loan (or such longer amount of time necessary to obtain any third party
reports or appraisals required by Bank), Borrower shall submit to Bank a
comprehensive underwriting package in connection with such proposed Eligible
Mortgage Loan for Bank’s consideration (each a “Submission Package”). Such
Submission Package shall, to the extent applicable or available, include an
Advance Request, Borrowing Base Certificate, appraisal, detailed budget, plans
for the Lot Development (if a Lot Development Loan), lot sales contract or
similar agreement, title commitment for the Mortgage Policy together with all
endorsements that will be issued to Borrower, the Mortgage Paper (including,
without limitation, a Mortgage Guaranty from a guarantor acceptable to Bank)
which, among other things, shows the maximum loan amount of the Mortgage Loan,
the final closing statement for the Mortgage Loan, environmental reports, soils
reports, inventory reports, market reports, zoning verification, insurance
certificates, the recorded plat showing the municipality and subdivision where
the Finished Lot is located, financial statements and tax returns for the
Mortgage Loan Obligors and the guarantor for the Mortgage Loan, any other
information required on the builder involved in the Mortgage Loan, and all
information necessary for Lender to determine the Borrowing Base for such
proposed Eligible Mortgage Loan. Borrower shall also submit such other
information as Bank shall request in connection with such proposal. In the event
Bank approves of such proposed Eligible Mortgage Loan, such Eligible Mortgage
Loan shall be eligible for one or more Advances under this Agreement in
accordance with the approved budget and Borrowing Base approved by Lender up to
the Borrowing Limit and in accordance with the terms of the Eligible Mortgage
Loan Approval Letter (as hereinafter defined). Notwithstanding anything
contained in this Agreement to the contrary, Lender shall not be obligated to
approve any proposed Mortgage Loan or Eligible Mortgage Loan and may disapprove
any Mortgage Loan or Eligible Mortgage Loan in its sole and absolute discretion
for any reason or for no reason (including, without limitation, in the event
Bank does not approve the subdivision, the builder, the guarantor, the loan
amount of the Mortgage Loan, or any other reason). Notwithstanding the face
amount of the Note or the maximum Borrowing Base set forth in this Agreement,
nothing contained herein shall obligate Lender to approve Projects and Borrowing
Bases up to such amounts. In the event Bank approves an Advance Request and a
Submission Package then subject to the terms of this Agreement, Bank shall make
one or more Advances (hereinafter called, individually, a “Loan” and,
collectively, the “Loans”) to Borrower for Approved Purposes in an aggregate
principal amount at any one time outstanding up to but not exceeding the
Borrowing Limit in accordance with an Eligible Mortgage Loan Approval Letter
(herein so called) which will be executed and delivered by Borrower and Lender
setting forth the specific terms for the Loan (including, without limitation,
the aggregate Advances available, the repayment terms applicable to the Loan,
the partial release prices for the collateral secured by the Mortgage and the
approved lot purchaser and lot sales contract) in accordance with an Eligible
Mortgage Loan Approval Letter (herein so called) which will be executed and
delivered by Borrower and Lender setting forth the specific terms for the Loan
(including, without limitation, the aggregate Advances available, the repayment
terms applicable to the Loan, the partial release prices for the collateral
secured by the Mortgage and the approved lot purchaser and lot sales contract).
In no event shall Lender ever be obligated to make Advances in excess of Five
Million and No/100 Dollars ($5,000,000.00) with respect to Eligible Mortgage
Loans where the Mortgage Loan Obligors are affiliated, controlled by the same
group or under common control or have the same principals, all as determined by
Lender (the “Related Borrower Funding Limitation”). Within the limit of the
Borrowing Limit in effect from time to time, Borrower may borrow, repay, and
reborrow at any time and from time to time from the Closing Date to the earlier
of (a) the maturity date of the Note, or (b) the termination of Bank’s
Commitment hereunder. If, by virtue of payments made on the Note, the principal
amount owed on the Note during its term reaches zero at any point, Borrower
agrees that all of the Collateral and all of the Loan Documents shall remain in
full force and effect to secure any Advances made thereafter, and Bank shall be
fully entitled to rely on all of the Collateral and all of the Loan Documents
unless an appropriate release of all or any part of the Collateral or all or any
part of the Loan Documents has been executed by Bank and recorded in the
applicable real property or UCC records. The Principal Balance may not exceed
the Borrowing Limit at any time. Borrower shall maintain the outstanding
principal balance of the Note in such a manner as to not exceed the Borrowing
Base for each Eligible Mortgage Loan and the Borrowing Limit and Borrower shall
be required to make prepayments of the principal balance of the Loan so that the
Principal Balance and the maximum Borrowing Base for each Mortgage Loan in
question (and the aggregate Borrowing Limit) is in compliance with the
requirements and limitations of this Agreement. In the event Bank makes an
Advance on an Eligible Mortgage Loan and then the Mortgage Loan is no longer
classified as an Eligible Mortgage Loan then within ten (10) days Borrower shall
pay to Bank all Advances made by Bank in connection with such Mortgage Loan
which remain outstanding or, if Bank approves (in its sole and absolute
discretion), provide Bank with a substitute Eligible Mortgage Loan to replace
the Mortgage Loan that is no longer classified by an Eligible Mortgage Loan.

 

Loan AgreementPage 12

 

  

2.2.          Note. The Loans shall be evidenced by, be repayable, and accrue
interest in accordance with, the Note. Subject to the terms and conditions in
this Agreement, the Note, and the other Loan Documents, Borrower may borrow,
repay, and reborrow under the Note. The unpaid principal balance of the Note
shall be repaid as provided therein and in this Agreement.

 

2.3.          Borrowing Procedure. Once Bank approves an Eligible Mortgage Loan,
Borrower shall give Bank notice of each Loan by means of a written request
containing the information required by Bank and delivered (by hand or by
mechanically confirmed facsimile) to Bank no later than 1:00 p.m. (Texas time)
on the day on which the Loan is desired to be funded; provided, however, Bank
shall not fund Advances more than biweekly. Bank, at its option, may accept
telephonic requests for such Advances, provided that such acceptance shall not
constitute a waiver of Bank’s right to require delivery of a written request in
connection with subsequent Loans. Any telephonic request for a Loan by Borrower
shall be promptly confirmed by submission of a properly completed written
request to Bank, but failure to deliver a written request shall not be a defense
to payment of a Loan. Bank shall have no liability to Borrower for any loss or
damage suffered by Borrower as a result of Bank’s honoring of any requests,
execution of any instructions, authorizations or agreements or reliance on any
reports communicated to it telephonically, by facsimile or electronically, and
purporting to have been sent to Bank by Borrower and Bank shall have no duty to
verify the origin of any such communication or the identity or authority of the
Person sending it. Subject to the terms and conditions of this Agreement, each
Loan shall be made available to Borrower by depositing the same, in immediately
available funds, in an account of Borrower designated by Borrower maintained
with Bank.

 

2.4.          Payments. If a scheduled payment under the Note is not made in a
timely manner, Bank is authorized by Borrower to debit the amount of any such
payments from the general deposit account of Borrower with Bank. If at any time
the Principal Balance exceeds the Borrowing Limit, Borrower shall immediately
repay to Bank an amount sufficient to eliminate such excess.

 

2.5.          Purpose of Loans. Borrower represents that the proceeds of the
Loans will be used only for Approved Purposes.

 

2.6.          Sale of Participations. Bank may, from time to time and without
notice to Borrower, sell or offer to sell the Indebtedness, or interests
therein, to one or more assignees or participants and Bank is hereby authorized
to disseminate and disclose any information (whether or not confidential or
proprietary in nature) Bank now has or may hereafter obtain pertaining to
Borrower, the Indebtedness or the Loan Documents (including, without limitation,
any credit or other information regarding Borrower, any of its principals, or
any other person or entity liable, directly or indirectly, for any part of the
Loan, to (a) any assignee or participant or any prospective assignee or
prospective participant, (b) any regulatory body having jurisdiction over Bank
or the Indebtedness, and (c) any other persons or entities as may be necessary
or appropriate in Bank’s sole judgment). Bank, as a courtesy to Borrower, will
endeavor to notify Borrower of any such assignees or participants, or
prospective assignees or participants, to which Bank disseminates any of the
information described above. Borrower may not sell any participation interests
in any Mortgage Loan.

 

2.7.          Order of Application. Except as otherwise provided in the Loan
Documents or otherwise agreed by Bank, all payments and prepayments of the
Indebtedness, including proceeds from the exercise of any Rights under the Loan
Documents or proceeds of any of the Collateral, shall be applied to the
Indebtedness in the following order, any instructions from Borrower to the
contrary notwithstanding: (a) to the expenses for which Bank shall not have been
reimbursed under the Loan Documents, and then to all indemnified amounts due
under the Loan Documents; (b) to fees then owed Bank hereunder; (c) to accrued
interest on the portion of the Indebtedness being paid or prepaid; (d) to the
portion of the principal being paid or prepaid; (e) to the remaining accrued
interest on the Indebtedness; (f) to the remaining principal; and (g) to the
remaining Indebtedness. All amounts remaining after the foregoing application of
funds shall be paid to Borrower.

 

Loan AgreementPage 13

 

  

2.8.          Commitment Fee. Borrower shall pay to Bank the Commitment Fee for
agreeing to make the Loans. The Commitment Fee shall be fully earned,
non-refundable and due and payable by Borrower to Bank on or before the Closing
Date.

 

2.9.          Lockbox and Account Collections. Upon the occurrence of Default or
Event of Default and written request from Bank, Borrower will maintain under
such written agreements as Bank requires, as security for the Indebtedness, a
lockbox (“Lockbox”) and depository account held by Bank or another financial
institution acceptable to Bank in the name of Bank (“Depository Account”). All
payments from the Mortgage Loan Obligors with respect to Mortgage Loans and for
all other account debtors of Borrower will be deposited directly into the
Depository Account, and Bank is authorized to transfer to the Depository Account
any funds which are Mortgage Loan Obligors or other account debtor payments but
which have been deposited into any other depository account of Borrower at Bank.
Borrower agrees that Bank will have all right, title and interest in and to all
items and funds from time to time in the Depository Account. Checks received
into the Depository Account will not be considered good funds until Bank has
effected final settlement with respect thereto. After an Event of Default has
occurred, Bank is authorized to apply any and all funds in the Depository
Account at any time, and from time to time, to the Indebtedness in any order
Bank may elect.

 

Upon written notice to Borrower from Bank, Borrower will advise the Mortgage
Loan Obligors and all of its other account debtors to direct their payments to
the Lockbox (and if Borrower does not so advise Bank may advise such Mortgage
Loan Obligors without the need of any further consent by Borrower), at the
address established by the Lockbox arrangements without any further consent by
Borrower. All payments received into the Lockbox will be deposited into the
Depository Account for disposition as set forth above in this Section.

 

ARTICLE 3
Collateral

 

3.1.          Security Interests. Borrower hereby pledges, assigns and grants to
Bank a continuing first priority security interest in all of Borrower’s right,
title and interest in and to all of the Collateral to secure the prompt and
complete payment and performance when due of all of the Indebtedness and all of
the Obligations.

 

3.2.          Borrower Remains Liable. Notwithstanding anything to the contrary
contained herein, (a) Borrower and each other Obligated Party shall remain
liable under the contracts and agreements to which such Person is a party and
which are included in the Collateral and shall perform all of its respective
duties and obligations thereunder to the same extent as if this Agreement had
not been executed, and (b) Bank shall not have any obligation or liability under
any of the contracts and agreements included in the Collateral by reason of this
Agreement, nor shall Bank be obligated to perform any of the obligations or
duties of Borrower or any other Obligated Party thereunder or to take any action
to collect or enforce any claim for payment assigned hereunder.

 

3.3.          Authorization to File Financing Statements. Borrower hereby
irrevocably authorizes Bank at any time and from time to time to prepare and
file one or more financing statements (and any continuation statements and
amendments thereto) describing the Collateral, including describing the
Collateral as all assets of Borrower, whether or not the Borrower’s signature
appears thereon.

 

Loan AgreementPage 14

 

  

ARTICLE 4
Conditions Precedent to Lending

 

4.1.          Initial Extension of Credit. The obligation of Bank to make the
initial Advance under the Note is subject to the condition precedent that Bank
shall have received on or before the Closing Date all of the following, each
dated (as applicable and unless otherwise indicated) on or as of the Closing
Date, in form and substance satisfactory to Bank:

 

(a)          Resolutions. Resolutions of the Board of Trustees (or other
governing body) of Borrower and each other Obligated Party certified by the
Secretary (or other custodian of records) of Borrower and each other Obligated
Party which authorize the execution, delivery, and performance by Borrower or
any such Obligated Party of this Agreement and the other Loan Documents to which
Borrower or any such Obligated Party is or is to be a party;

 

(b)          Incumbency Certificate. A certificate of incumbency certified by an
authorized officer or representative certifying the names of the individuals or
other Persons authorized to sign this Agreement and the other Loan Documents to
which Borrower or any other Obligated Party is or is to be a party on behalf of
Borrower or any such Obligated Party together with specimen signatures of such
Persons;

 

(c)          Organizational Documents. The Organizational Documents for Borrower
and each other Obligated Party as of a date acceptable to Bank;

 

(d)          Governmental Certificates. Certificates of the appropriate
government officials of the state of incorporation or organization of Borrower
and each other Obligated Party as to the existence and good standing of Borrower
or any such Obligated Party, each dated within ten (10) days prior to the date
of the initial Advance;

 

(e)          Note. The Note, executed by Borrower;

 

(f)          Loan Agreement. This Agreement, executed by Borrower;

 

(g)         Insurance Matters. Copies of insurance certificates describing all
insurance policies required by the Agreement and the other Loan Documents,
together with loss payable and lender endorsements in favor of Bank with respect
to all insurance policies covering Collateral;

 

(h)          Fees. Payment of the Commitment Fee from the Borrower;

 

(i)          [Intentionally Deleted];

 

(j)          Security Documents. The Security Documents executed by each party
thereto;

 

(k)         Other Loan Documents. Each other Loan Document, duly executed by
each Obligated Party which is a party thereto;

 

(l)          UCC Search. The results of a UCC search showing all financing
statements and other documents or instruments on file against Borrower in the
offices of the Secretaries of State of Texas and Maryland;

 

(m)        Attorneys’ Fees and Expenses. Evidence that the costs and expenses
(including reasonable attorneys’ fees) referred to in Section 6.5, to the extent
incurred, shall have been paid in full by Borrower;

 

Loan AgreementPage 15

 

  

(n)          Legal Opinion. A legal opinion from counsel to the Borrower, as
approved by Bank, confirming such authority, validity, and binding effect of the
documents in accordance with their terms, confirming that neither the Loan nor
any of the financing arrangements contemplated by this Agreement violate the
usury laws of the State of Texas, and covering such other matters as Lender may
require in form and content acceptable to Bank’s legal counsel and containing no
exceptions other than such as may be acceptable to Lender and its legal counsel;
and

 

(o)          Additional Items. The additional items set forth on Schedule One.

 

4.2.          Conditions for All Advances. In addition to the conditions
precedent stated elsewhere herein, Bank shall not be obligated to make any
Advance unless Bank has approved the Eligible Mortgage Loan in accordance with
Section 2.1, all items from Section 4.1 have been provided to Bank (unless
otherwise waived in writing by Bank) and in the event the Advance being
requested is a subsequent Advance for an Eligible Mortgage Loan then the
Eligible Mortgage Loan remains qualified as such and is not subject to being
repaid in accordance with Section 2.1 and the Advances made by Bank together
with the requested Advance comply with the Borrowing Base and Borrowing Limit:

 

(a)          Representations and Warranties. The representations and warranties
made by Borrower and each Obligated Party in the Loan Documents are true and
correct in all respects at and as of the time the Advance is to be made, and the
request for an Advance shall constitute the representation and warranty by
Borrower that such representations and warranties are true and correct in all
respects at such time.

 

(b)          No Event of Default. On the date of, and upon receipt of, the
Advance, no Event of Default, and no event which, with the lapse of time or
notice or both, could reasonably be expected to become an Event of Default,
shall have occurred and be continuing.

 

(c)          Advance Request. Bank has received an Advance Request, as well as
such other documents, certificates, agreements, instruments and evidences as
Bank may request (in its sole and absolute discretion), including, but not
limited to, a Borrowing Base Certificate.

 

(d)          Form of Eligible Mortgage Paper. Bank has approved the form/content
of any and all Eligible Mortgage Paper to be assigned and pledged to Bank.

 

(e)          Assignment of Eligible Mortgage Paper. All Eligible Mortgage Paper
has been assigned and pledged to Bank as follows (all to be satisfactory to
Bank):

 

(i)          All Eligible Mortgage Paper has been assigned and pledged to Bank,
in form and substance satisfactory to Bank, including, without limitation, the
execution by Borrower of the Assignment of Notes and Liens or a Mortgage
Assignment, to the extent required by Bank;

 

(ii)         all Mortgage Notes relating to Eligible Mortgage Loans have been
properly endorsed by Borrower to Bank with full recourse against Borrower with
such endorsement being evidenced by an Allonge affixed to each Mortgage Note,
and executed by Borrower in form/content acceptable to Bank; and

 

(iii)        the Mortgage Note, and to the extent requested by Bank the other
Mortgage Paper, relating to the Eligible Mortgage Loans has been delivered to
Bank.

 

(f)          Additional Documentation. Bank shall have received such additional
approvals or documents as Bank may request (in its sole and absolute
discretion).

 

Loan AgreementPage 16

 

  

(g)          Inspections and Lien Waivers. Bank has received and approved an
inspection on any Finished Lot or Lot Development Property by a third-party
inspector engaged by Borrower and approved by Bank, and for a Lot Development
Loan, each inspection shall verify the percentage of completion related to the
Lot Development Budget. For each Lot Development Loan, Borrower shall provide
copies of full lien waivers for all work performed for the Lot Development and a
down date endorsement to the extent available. In no event shall Borrower
approve any modifications to the Lot Development Budget or the plans for any Lot
Development Loan without the prior written consent of Bank.

 

(h)          Borrower’s Equity. Borrower (a) has sufficient funds in a deposit
account held by Lender to fund fifty percent (50%) of the outstanding principal
balance of the Mortgage Loan that is part of the Borrowing Base (but not
protective or discretionary advances of principal or advances of interest
reserve) (the “Required Equity”), or (b) provides Bank with evidence that
Borrower has already disbursed the Required Equity to the Mortgage Loan Obligor
under the Mortgage Loan that is part of the Borrowing Base.

 

(i)          Finished Lot Lien Release. For any Finished Lot Loan, a full
release of lien in recordable form from the current first lien lender on such
Finished Lot to the extent Borrower is not the current first lien lender.

 

(j)          Lien Waivers. An affidavit of non-commencement of delivery of
materials or commencement of construction, plus for any subsequent advance to
the extent requested by Bank, copies of full lien waivers for all work performed
in constructing a Home on a Finished Lot and a down date endorsement to the
extent available.

 

Each Advance hereunder shall be deemed to be a representation and warranty by
the Borrower to Bank that the conditions specified in this Section 4.2 have been
satisfied on and as of the date of the applicable Advance.

 

ARTICLE 5
Representations and Warranties

 

Borrower continuously represents and warrants to Bank as follows while any
portion of the Indebtedness remains outstanding or while Bank has any commitment
to advance funds to Borrower:

 

5.1.          Existence. Borrower is a real estate investment trust duly
organized, validly existing, and in good standing under the laws of the State of
Maryland, and is duly qualified to transact business in each jurisdiction where
the nature and extent of its business and property requires the same. Borrower
does not conduct business under any tradename other than as described on
Schedule Two attached hereto.

 

5.2.          Authorization. Borrower possesses all requisite authority, power,
licenses, permits, and franchises to conduct its business and execute, deliver,
and comply with the terms of the Loan Documents. The execution and delivery of
this Agreement, the consummation of the transactions herein contemplated and
compliance with the terms and provisions hereof, the making of the Loans, and
the execution, issuance, and delivery of the Loan Documents have been duly
authorized and approved by all necessary entity action on the part of Borrower.
No consent or approval of any Tribunal or any other Person is required in order
for Borrower to legally execute, deliver, and comply with the terms of the Loan
Documents.

 

5.3.          Properties; Permitted Liens. Borrower has good and indefeasible
title to all of its real properties and good and marketable title to all of its
other properties and assets and to the Collateral, in each case free and clear
of any Liens except the Permitted Liens. Borrower has full power and authority
to grant to Bank the security interest in the Collateral pursuant to the Loan
Documents. When financing statements have been filed in the appropriate offices
against Borrower with respect to any Collateral, Bank will have a fully
perfected first priority security interest in that portion of the Collateral in
which a security interest may be perfected by filing, subject only to any
Permitted Liens.

 

Loan AgreementPage 17

 

  

5.4.          Compliance with Laws and Documents. Borrower is not, nor will the
execution, delivery, and performance of and compliance with the terms of the
Loan Documents cause Borrower to be, in violation of any Laws or in default (nor
has any event occurred which, with the giving of notice or lapse of time or
both, would reasonably be expected to constitute such a default) under any
contract in any respect which could have a Material Adverse Effect. During the
past five (5) years, there have been no proceedings, claims, or (to the best of
Borrower’s knowledge) investigations against or involving Borrower by any
Tribunal under or pursuant to any environmental, occupational safety and health,
antitrust, unfair competition, securities, or other Laws which could have a
Material Adverse Effect, except those described on Schedule Two attached hereto
(the “Tribunal Proceedings”).

 

5.5.          Litigation. Borrower is not involved in, nor is Borrower aware of
the threat of, any Litigation which could reasonably be expected to have a
Material Adverse Effect, and there are no outstanding or unpaid judgments
against Borrower.

 

5.6.          Taxes. All federal, state, foreign, and other Tax returns of
Borrower required to be filed have been filed (or proper extensions have been
timely filed), all federal, state, foreign, and other Taxes imposed upon
Borrower which are due and payable have been paid, and no material amounts of
Taxes not reflected on such returns are payable by Borrower, other than Taxes
being contested in good faith by appropriate legal proceedings.

 

5.7.          Enforceability of Loan Documents. All Loan Documents when duly
executed and delivered by Borrower will constitute legal, valid, and binding
obligations of Borrower enforceable against Borrower in accordance with their
terms subject to Debtor Relief Laws and except that the availability of
equitable remedies may be limited.

 

5.8.          Financial Statements. All financial statements of Borrower
heretofore and hereafter to be delivered to Bank have been and shall continue to
be prepared in accordance with GAAP, or other method of accounting acceptable to
Bank (subject to the absence of notes for interim financial statements), and do
and shall fairly represent the financial condition of Borrower as of the date of
each such financial statement (subject to reasonable year end adjustments for
interim financial statements). There are and shall be no material liabilities,
direct or indirect, fixed or contingent, as of the date of each such financial
statement which are not reflected therein or in the notes thereto. Except for
transactions directly related to, or specifically contemplated by, this
Agreement and transactions heretofore disclosed in writing to Bank, there has
been no material adverse change in the financial condition of Borrower as shown
by the current Financial Statements for Borrower between the date of such
Current Financial Statements and the date hereof, nor has Borrower incurred any
material liability, direct or indirect, fixed, or contingent, except as
otherwise disclosed to and approved in writing by Bank. Neither Borrower nor any
of its Subsidiaries has any material Debt, other contingent liabilities,
liabilities for taxes, any long-term lease obligations or unusual forward or
long-term commitments, or any hedge agreement or other transaction or obligation
in respect of derivatives, that are not reflected in the most recent financial
statements referred to in this paragraph.

 

5.9.          Regulation U. The proceeds of the Advances are not and will not be
used directly or indirectly for the purpose of purchasing or carrying, or for
the purpose of extending credit to others for the purpose of purchasing or
carrying, any “margin stock” as that term is defined in Regulation U of the
Board of Governors of the Federal Reserve System.

 

5.10.         Subsidiaries. Borrower has no Subsidiaries as of the date of this
Agreement except those described on Schedule Two. Except for the Permitted
Liens, there are no outstanding subscriptions, options, warrants, calls, rights
or other agreements or commitments of any nature relating to any equity
interests of the Borrower, except as created by the Loan Documents.

 

Loan AgreementPage 18

 

  

5.11.         Other Debt. Except as set forth on Schedule Two attached hereto,
Borrower is not directly, indirectly, or contingently obligated with respect to
any Debt as of the Closing Date. Borrower is not in default in the payment of
the principal of or interest on any such Debt.

 

5.12.         Regulatory Acts. Borrower is not an “investment company” or
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or is subject to regulation under the Federal
Power Act, the Interstate Commerce Act, or any other Law (other than Regulation
X of the Board of Governors of the Federal Reserve System) which regulates the
incurring by Borrower or Guarantor of debt, including, but not limited to, Laws
regulating common or contract carriers or the sale of electricity, gas, steam,
water, or other public utility serves. All Inventory of Borrower has been and
will hereafter be produced in compliance with all applicable Laws.

 

5.13.         Environmental Matters. To the best knowledge of Borrower after due
inquiry:

 

(a)          Borrower and all of its properties, assets, and operations are in
full compliance with all Environmental Laws. Borrower is not aware of nor has
Borrower received notice of any past, present, or future conditions, events,
activities, practices or incidents which may interfere with or prevent the
compliance or continued compliance of Borrower and the Subsidiaries with all
Environmental Laws;

 

(b)          Borrower has obtained all permits, licenses, and authorizations
that are required under applicable Environmental Laws, and all such permits are
in good standing and Borrower is in compliance with all of the terms and
conditions of such permits;

 

(c)          No Hazardous Materials (except in nominal amount) exist on, about,
or within or have been used, generated, stored, transported, disposed of on, or
Released from any of the properties or assets of Borrower. The use which
Borrower makes and intends to make of its properties and assets will not result
in the use, generation, storage, transportation, accumulation, disposal, or
Release of any Hazardous Material on, in, or from any of their properties or
assets;

 

(d)          Neither Borrower nor any of its currently or previously owned or
leased properties or operations is subject to any outstanding or threatened
order from or agreement with any Tribunal or other Person or subject to any
judicial or docketed administrative proceeding with respect to (i) failure to
comply with Environmental Laws, (ii) Remedial Action, or (iii) any Environmental
Liabilities arising from a Release or threatened Release;

 

(e)          There are no conditions or circumstances associated with the
currently or previously owned or leased properties or operations of Borrower
that could reasonably be expected to give rise to any Environmental Liabilities;

 

(f)          Borrower has not filed or failed to file any notice required under
applicable Environmental Law reporting a Release; and

 

(g)          No Lien arising under any Environmental Law has attached to any
property or revenues of Borrower.

 

5.14.         Locations. The location of Borrower’s chief executive office and
all other locations where Borrower conducts its business are disclosed in
Schedule Two.

 

5.15.         General. There is no significant material fact or condition
relating to the financial condition and business of Borrower, or the Collateral
which has not been disclosed in writing to Bank, and all writings heretofore or
hereafter exhibited, made, or delivered to Bank by or on behalf of Borrower are
and will be genuine and in all respects what they purport and appear to be.

 

Loan AgreementPage 19

 

  

5.16.         Intellectual Property. All material Intellectual Property owned or
used by the Borrower, or any Subsidiary is listed, together with application or
registration numbers, where applicable, in Schedule Two. Each Person identified
on Schedule Two owns, or is licensed to use, all Intellectual Property necessary
to conduct its business as currently conducted except for such Intellectual
Property the failure of which to own or license could not reasonably be expected
to have a material adverse effect. Each Person identified on Schedule Two will
maintain the patenting and registration of all Intellectual Property with the
United States Patent and Trademark Office, the United States Copyright Office,
or other appropriate Governmental Authority and each Person identified on
Schedule Two will promptly patent or register, as the case may be, all new
Intellectual Property and notify the Bank in writing five (5) Business Days
prior to filing any such new patent or registration.

 

5.17.         Solvency. Borrower and each Subsidiary are solvent and generally
able to pay their debts as they come due.

 

5.18.         Individual Mortgage Loans. In addition to the representations and
warranties contained in the Assignment of Notes and Liens, Borrower hereby
represents and warrants with respect to each Mortgage Note and Mortgage Loan
that is part of the Collateral; provided, however, that notwithstanding anything
herein to the contrary, the representations and warranties set forth in this
Section 5.18 shall apply to Mortgage Loans in the Borrowing Base only and shall
not apply to any other loans made by Borrower:

 

(a)          Borrower has good and marketable title to each Mortgage Note and
Mortgage, is the sole owner thereof and has full right to pledge the Mortgage
Loan to Lender free and clear of any other Lien except for the Permitted Liens;

 

(b)          There is no default or event of acceleration existing under any
Mortgage Paper;

 

(c)          To the best knowledge of Borrower, the physical condition of the
real property, improvements, and personal property subject to the Mortgage has
not deteriorated since the date of origination of the related Mortgage Loan
(normal wear and tear excepted) and there is no proceeding pending for the total
or partial condemnation of any of the related mortgaged property and no material
casualty has occurred with respect to the mortgaged property;

 

(d)          Each Mortgage contains customary and enforceable provisions such as
to render the rights and remedies of the holder thereof adequate for the
realization against the related real property, improvements, and personal
property subject to the Mortgage of the benefits of the security provided
thereby, including, (i) in the case of a Mortgage, by trustee’s sale, and (ii)
otherwise, by judicial foreclosure;

 

(e)          Each Mortgage Loan is a first lien Lot Development Loan or Finished
Lot Loan, has been underwritten by the Borrower in accordance with Borrower’s
then current underwriting guidelines;

 

(f)          No Mortgage Loan is a loan in respect of the construction of a
townhome, duplex or condominium or the purchase of a manufactured home or mobile
home or the land on which a manufactured home or mobile home will be placed; no
Mortgage securing a Mortgage Loan secures commercial property;

 

(g)          The origination practices used by Borrower and the collection
practices used by Borrower with respect to each Mortgage Loan have been in all
material respects legal, proper, prudent and customary in the loan origination
and servicing business;

 

Loan AgreementPage 20

 

  

(h)          To the best knowledge of Borrower, each Mortgage Loan was
originated in compliance with all applicable laws and no fraud or
misrepresentation was committed by any Person in connection therewith; and

 

(i)          The Mortgage Note and loan documents evidencing the Mortgage Note
are valid and enforceable and have not been altered, modified or amended in any
manner whatsoever except for those approved by Bank nor has Borrower (or any
prior holder of the Mortgage Note) executed any instrument of release (except
those contemplated by the Loan Documents and which have been approved by Bank),
cancellation or satisfaction of all or any portion of the collateral securing
said Mortgage Note, or released any party from any liability with respect to
said collateral and true, correct and complete originals (or in the case of the
loan documents other than the Mortgage Note and Allonge, copies) of the loan
documents evidencing the Mortgage Loan have been provided to Bank.

 

ARTICLE 6
Affirmative Covenants

 

So long as Bank is committed to make Advances hereunder, and thereafter until
payment and performance in full of all of the Indebtedness and Obligations,
Borrower covenants and agrees that:

 

6.1.          Reporting Requirements. Borrower shall provide to Bank and/or
cause Guarantor to provide to Bank:

 

(a)          Quarterly and Annual Financial Statements and Tax Returns of
Borrower. Within the earlier of (i) ninety (90) days after filing or (ii) March
2nd of each year, annual Form 10-K for Borrower filed with the Securities and
Exchange Commission (the “SEC”) (or if no longer required to be filed by the
SEC, annual audited (by a certified public accountant acceptable to Bank)
financial statements) showing the financial position and results of operations
of Borrower as of, and for the year ended on, such last day. Within the earlier
of (i) forty-five (45) days after filing or (ii) May 15th, August 15th and
November 15th of each year, quarterly Form 10-Q for Borrower filed with the SEC
(or if no longer required to be filed by the SEC, quarterly audited (by a
certified public accountant acceptable to Bank) financial statements) showing
the financial position and results of operations of Borrower as of, and for the
quarter ended on, such last day. All financial statements submitted to Bank
shall include (i) the unqualified opinion of such certified public accountant
that such financial statements present fairly, in all material respects, the
financial position of Borrower as of the last day of such fiscal year and the
results of operations and the cash flow of Borrower for the fiscal year then
ended in conformity with GAAP, or other method of accounting acceptable to Bank
and with no exceptions, inconsistencies, or uncertainties described or disclosed
therein; and (ii) the certificate of Borrower that all of such financial
statements present fairly the financial position of Borrower as of the last day
of such fiscal year and the results of the operations and the cash flow of
Borrower for the fiscal year then ended in conformity with GAAP, or other method
of accounting acceptable to Bank. Each such financial statement shall contain at
least a balance sheet of Borrower as at the end of such fiscal year and
statements of income, cash flow, and retained earnings. Borrower shall provide
Bank with a copy of such Borrower’s annual tax return for the preceding calendar
year, as soon as available, but in no event later than the earlier of (a) thirty
(30) days after filing or (b) October 15th of each calendar year.

 

(b)          Monthly Financial Statements of Borrower. Within thirty (30) days
after the last day of each calendar month, internally prepared financial
statements of Borrower (including, but not necessarily limited to, balance
sheets and a related statement of income), showing the financial position and
results of operations of Borrower as of and for such calendar month and for the
period from the beginning of the current fiscal year to the last day of such
calendar month, together with a certificate executed by Borrower certifying that
such financial statements present fairly the financial position of Borrower as
of the last day of such periods in conformity with GAAP, or other method of
accounting acceptable to Bank (except as to reasonable year end adjustments and
the absence of notes with respect to interim financial statements);

 

Loan AgreementPage 21

 

  

(c)          Borrowing Base Certificate. Within thirty (30) days after the last
day of each calendar month, a Borrowing Base Certificate as of the end of such
month and in connection with any Advance Request;

 

(d)          Compliance Certificate. Concurrently with the delivery of each of
the financial statements referred to in Sections 6.1(b), a certificate of the
chief financial officer of Borrower (i) stating that to the best of such
Person’s knowledge, no Event of Default has occurred and is continuing, or if an
Event of Default has occurred and is continuing, a statement as to the nature
thereof and the action which is proposed to be taken with respect thereto, and
(ii) showing in reasonable detail the calculations demonstrating compliance with
Article Eight;

 

(e)          Notice of Material Adverse Effect. As soon as possible and in any
event within five (5) days after the occurrence thereof, written notice of the
occurrence of any event or condition that could reasonably be expected to have a
Material Adverse Effect; and

 

(f)          General Information. Promptly, such other information concerning
Borrower or any Obligated Party as Bank may from time to time reasonably
request.

 

6.2.          Insurance. Borrower will maintain insurance with financially sound
and reputable insurance companies in such amounts and covering such risks as is
usually carried by similar entities engaged in similar businesses and owning
similar properties in the same general areas in which Borrower operates,
provided that in any event Borrower will maintain workmen’s compensation
insurance, property insurance, comprehensive general liability insurance, and
business interruption insurance satisfactory to Bank. Each insurance policy
covering Collateral shall name Bank as loss payee and shall provide that such
policy will not be canceled or reduced without thirty (30) days prior written
notice to Bank.

 

6.3.          Payment of Debts. Borrower will pay or cause to be paid all of its
Debt prior to the date on which penalties attach thereto (except to the extent
and so long as the payment thereof is being properly contested in good faith by
appropriate proceedings and adequate reserves have been established therefor).

 

6.4.          Taxes. Borrower will promptly pay or cause to be paid when due
(for the account of Bank, where appropriate) any and all Taxes due by Borrower,
including, without limitation, all taxes, duties, fees, levies and other charges
of whatsoever nature which have been or may be imposed by any government or by
any department, agency, state, other political subdivision or taxing authority
thereof or therein; provided that Borrower shall not be required to pay and
discharge any such Taxes or charges so long as the validity thereof shall be
contested in good faith by appropriate proceedings and Borrower shall set aside
on its books adequate reserves with respect thereto and shall pay any such Taxes
or charge before the property subject thereto shall be sold to satisfy any lien
which has attached as security therefor.

 

6.5.          Expenses of Bank. Borrower will reimburse Bank for all
out-of-pocket costs, fees, and expenses incident to the Loan Documents or any
transactions contemplated thereby, including, without limitation, all recording
fees, all recording taxes, and the reasonable fees and disbursements of special
counsel for Bank for negotiation and preparation of the Loan Documents,
preparation and review of other documents, and providing of other legal
services, from time to time, in connection herewith up through the Closing Date,
and thereafter for services (a) in connection with any subsequent Advance,
(b) in connection with or in anticipation of an Event of Default or otherwise in
the enforcement of the Loan Documents, (c) in connection with any amendment or
waiver to any of the Loan Documents, or (d) in connection with any request or
action initiated by Borrower, all of which shall be and become a part of the
Indebtedness.

 

Loan AgreementPage 22

 

  

6.6.          Maintenance of Entity Existence, Assets and Business; Continuance
of Present Business. Borrower will preserve and maintain its existence and all
of its leases, licenses, permits, franchises, qualifications, and rights that
are necessary or desirable in the ordinary conduct of its business. Borrower
will conduct its business in an orderly and efficient manner in accordance with
good business practices. Borrower will keep or cause to be kept all of
Borrower’s assets which are useful and necessary in their respective businesses
in good repair, working order and condition, and will make or cause to be made
all necessary repairs, renewals and replacements as may be reasonably required.
Borrower will carry on and conduct its business in substantially the same fields
as such business is now and has heretofore been carried on.

 

6.7.          Books and Records. Borrower will maintain proper books of record
and account in which full, true, and correct entries in conformity with GAAP, or
other method of accounting acceptable to Bank, shall be made of all dealings and
transactions in relation to its business and activities.

 

6.8.          Compliance with Applicable Laws and with Contracts. Borrower will
comply with the requirements of all applicable material Laws, rules, regulations
and orders of any governmental authority, except where contested in good faith
and by proper proceedings. Borrower will comply in all material respects with
all agreements, contracts, and instruments binding on it or affecting its
properties or business.

 

6.9.          Comply with Agreement. Borrower will fully comply with the terms,
provisions and conditions of this Agreement and of all documents executed
pursuant hereto.

 

6.10.         Notice of Event of Default, Suits, and Material Adverse Effect.
Upon discovery, Borrower will promptly notify Bank of any breach of any of the
covenants contained in any of the Loan Documents and of the occurrence of any
Default or Event of Default under any of the Loan Documents, or of the filing of
any claim, action, suit or proceeding before any Tribunal agency against
Borrower or any other Obligated Party which could reasonably be expected to have
a Material Adverse Effect and advise Bank from time to time of the status
thereof.

 

6.11.         Information and Inspection. To the extent applicable, Borrower
will furnish to Bank as soon as available copies of all (a) materials filed
pursuant to the Securities Act of 1933, or 1934, as amended, by Borrower with
the Securities and Exchange Commission, (b) reports to stockholders, and
(c) press releases, and at any reasonable time any other information pertinent
to any provision of this Agreement or to Borrower’s business which Bank may
reasonably request. Borrower shall permit an authorized representative of Bank
to visit and inspect at reasonable times any of the properties of Borrower and
to discuss the affairs, finances, and accounts of Borrower with the officers and
employees of Borrower.

 

6.12.         Additional Information. Borrower will promptly furnish or cause to
be furnished to Bank such other information not otherwise required herein
respecting (i) the business affairs, assets and liabilities of Borrower,
Guarantor, the Subsidiaries as Bank shall reasonably request and (ii) the
Collateral as Bank shall from time to time request.

 

6.13.         Asset Audit. Borrower shall permit representatives of Bank at the
expense of Borrower to inspect and conduct an audit of all of Borrower’s assets
and properties (both real and personal, including Accounts and Inventory);
provided, however, if such audit is conducted by Bank more than once during any
fiscal year, and such additional audit is not the result of the occurrence and
continuation of an Event of Default, Bank shall be responsible for the fee
payable to the Person that performed such additional audit.

 

6.14.         Recorded Mortgages and Title Insurance. Borrower shall deliver to
Bank as soon as available but in any event within thirty (30) days after any
Mortgage Paper that is part of the Borrowing Base is assigned and pledged to
Bank by Borrower:

 

Loan AgreementPage 23

 

  

(a)          the recorded Mortgage or Mortgages related to such Mortgage Paper;
and

 

(b)          the loan policy of title insurance with respect to each Finished
Lot Loan and Lot Development Loan, issued by the title company in connection
with each recorded Mortgage related to such Mortgage Paper together with such
endorsements thereto as Bank may deem necessary which evidences that each
Mortgage so assigned and pledged to Bank is an insured first lien.

 

6.15.         Insurance. Borrower shall deliver to Bank at the time any Mortgage
Paper that is part of the Borrowing Base is assigned and pledged to Bank by
Borrower, all insurance policies and certificates of insurance necessary to
evidence that the improvements described in each Mortgage have been insured
against loss by fire and other casualty in the full amount of the Mortgage Loan
that is part of the Borrowing Base secured by such Mortgage and Bank is shown as
a loss payee in such policies, as its interests may appear.

 

6.16.         Appraisals. Borrower shall deliver to Bank at the time any
Mortgage Paper that is part of the Borrowing Base is assigned and pledged to
Bank by the Borrower, all appraisals relating to the property described in the
Mortgage comprising a part of such Mortgage Paper that is part of the Borrowing
Base, and, if Bank rejects any such appraisals for any reason, in its sole
discretion, Borrower shall obtain a current appraisal of any such property,
which is deemed satisfactory by Bank.

 

6.17.         Environmental. Borrower shall deliver to Bank at the time any
Mortgage Paper that is part of the Borrowing Base is assigned to Bank by
Borrower, any and all documents Borrower has received that evidence the
environmental safety and soundness of the real property relating to such
Mortgage Paper that is part of the Borrowing Base.

 

6.18.         Appraisals. If any appraisal is required or desired by Bank with
respect to any property covered by a Mortgage which constitutes part of Eligible
Mortgage Paper, Borrower shall, within thirty (30) days following a request
therefor by Bank, furnish to Bank (at Borrower’s sole cost and expense) an
appraisal with respect to such property in form, substance and by an appraising
firm acceptable to Bank. In the event Borrower should fail to timely provide an
acceptable appraisal pursuant to this Section 6.18, then, and in such event,
Bank shall be entitled to obtain its own appraisal of such property at
Borrower’s cost and expense. Unless an Event of Default exists, Borrower shall
not be obligated to furnish more than one (1) appraisal during any twelve (12)
month period at Borrower’s expense, except upon the occurrence and during the
continuance of an Event of Default. Bank shall further be entitled, at any time,
to obtain an appraisal on its own, and at Bank’s expense, and any such appraisal
obtained by Bank may be utilized by Bank (even in lieu of other available
appraisals) to undertake the loan-to-value calculations described in the
definition of Eligible Mortgage Loans.

 

6.19.         Eligible Mortgage Loans Not Part of the Borrowing Base. At any
time and from time to time, Bank may request that Borrower provide those certain
items as set forth in Sections 6.14 through 6.18 for any Eligible Mortgage Loan
that is not part of the Borrowing Base, and Borrower shall provide such items
within thirty (30) days after written request thereof from Bank.

 

ARTICLE 7
Negative Covenants

 

So long as Bank is committed to make Advances hereunder, and thereafter until
payment and performance in full of all of the Indebtedness and all of the
Obligations, Borrower covenants and agrees that, without the prior written
consent of Bank (which may be withheld in Bank’s sole and absolute discretion):

 

Loan AgreementPage 24

 

  

7.1.          Debt. Borrower will not incur, create, assume, or permit to exist,
any Debt, except:

 

(a)          Debt to Bank; and

 

(b)          Permitted Liens.

 

7.2.          Contingent Liabilities. Borrower will not, directly or indirectly,
assume, guarantee, endorse, contingently agree to purchase or otherwise become
liable upon the obligation of any Person (other than Borrower) except by the
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business.

 

7.3.          Limitation on Liens. Borrower will not, directly or indirectly,
incur, create, assume, or permit to exist any Lien upon any of its property,
assets, or revenues, whether now owned or hereafter acquired, except:

 

(a)          The Permitted Liens;

 

(b)          Encumbrances consisting of minor easements, zoning restrictions, or
other restrictions on the use of real property that do not (individually or in
the aggregate) materially affect the value of the assets encumbered thereby or
materially impair the ability of Borrower to use such assets in its business,
and none of which is violated in any material respect by existing or proposed
structures or land use;

 

(c)          Liens for taxes, assessments, or other governmental charges which
are being contested in good faith and for which adequate reserves have been
established; and

 

(d)          Liens resulting from good faith deposits to secure payments of
workmen’s compensation or other social security programs or to secure the
performance of tenders, statutory obligations, surety and appeal bonds, bids, or
contracts (other than for payment of Debt), or leases made in the ordinary
course of business.

 

7.4.          Mergers, Etc. Borrower will not, directly or indirectly (a) become
a party to a merger or consolidation, or (b) purchase or otherwise acquire all
or any part of the assets or shares or other evidence of beneficial ownership of
any Person, (c) form a new Subsidiary or transfer assets to any Subsidiary,
unless prior to the formation of or any transfer of assets to a Subsidiary, such
Subsidiary executes and delivers to Bank such guaranty and/or pledge agreements
as may be required by Bank, (d) wind-up, dissolve, or liquidate, or (e)
otherwise modify or amend its organizational documents or transfer any ownership
or beneficial interest in Borrower that would effect a Change of Control in
Borrower.

 

7.5.          Restricted Payments. Borrower will not, directly or indirectly,
declare or pay any dividends or make any other payment or distribution (in cash,
property, or obligations) on account of its equity interests, or redeem,
purchase, retire, or otherwise acquire any of its equity interests, or set apart
any money for a sinking or other analogous fund for any dividend or other
distribution on its equity interests or for any redemption, purchase,
retirement, or other acquisition of any of its equity interests, or undertake
any new obligation (contingent or otherwise) to do any of the foregoing;
provided, however, Borrower may declare and pay cash distributions to holders of
its equity interest provided that (i) at the time of payment of such
distribution no Default exists or would result immediately after giving effect
to such distribution, or (ii) even if a Default exists or would result
immediately after giving effect to such distribution, failure of Borrower to
make such distribution could cause Borrower to forfeit its status as a real
estate investment trust.

 

Loan AgreementPage 25

 

  

7.6.          Loans and Investments. Borrower will not, directly or indirectly,
make any advance, loan, extension of credit, or capital contribution to or
investment in, or purchase, any stock, bonds, notes, debentures, or other
securities of, any Person, except:

 

(a)          readily marketable direct obligations of the United States of
America or any agency thereof with maturities of one year or less from the date
of acquisition; and

 

(b)          fully insured depository accounts maintained at a commercial bank
operating in the United States of America; and

 

(c)          loans to the Mortgage Loan Obligors provided that if the Mortgage
Loan is to become a Mortgage Loan as part of the Borrowing Base, the Mortgagee
Paper evidencing and securing each Mortgage Loan has been collateral assigned to
Bank, in form, scope and substance satisfactory to Bank (in its sole and
absolute discretion).

 

7.7.          Limitation on Issuance of Equity. Borrower will not, directly or
indirectly, at any time issue, sell, assign, or otherwise dispose of (a) any of
its equity interests, (b) any securities exchangeable for or convertible into or
carrying any rights to acquire any of its equity interests, or (c) any option,
warrant, or other right to acquire any of its equity interests.

 

7.8.          Transactions with Affiliates. Subject to Bank’s approval of
Eligible Mortgage Loans and other transactions previously approved in writing by
Bank (in Bank’s sole and absolute discretion, without any obligation to so
approve), except as to those parties and in such capacities as set forth on
Schedule Two, Borrower will not, directly or indirectly, enter into any
transaction, including, without limitation, the purchase, sale, or exchange of
property or the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate of Borrower; provided, however,
Bank approves the Permitted Liens.

 

7.9.          Disposition of Assets. Borrower will not, directly or indirectly,
sell, lease, assign, transfer, or otherwise dispose of any of its assets, except
(a) dispositions of Inventory in the ordinary course of business, (b)
dispositions, for fair value, of worn-out and obsolete equipment not necessary
to the conduct of its business, and (c) dispositions of Mortgage Loans and the
Mortgage Paper relating thereto which have been paid in full and no longer
constitute Collateral.

 

7.10.         Nature of Business. Borrower will not engage in any business other
than the Permitted Businesses.

 

7.11.         Environmental Protection. Borrower will not, directly or
indirectly, (a) use (or permit any tenant to use) any of its properties or
assets for the handling, processing, storage, transportation, or disposal of any
Hazardous Material, (b) generate any Hazardous Material, (c) conduct any
activity that is likely to cause a Release or threatened Release of any
Hazardous Material, or (d) otherwise conduct any activity or use any of its
respective properties or assets in any manner that is likely to violate any
Environmental Law or create any Environmental Liabilities for which Borrower
would be responsible.

 

7.12.         No Negative Pledge. Borrower will not enter into or permit to
exist any arrangement or agreement, other than pursuant to this Agreement or any
Loan Document, which directly or indirectly prohibits or limits the ability of
Borrower to or from creating or incurring a Lien on any of its assets, whether
now owned or hereafter acquired.

 

7.13.         Judgments. Borrower will not allow any judgment for the payment of
money in excess of $50,000.00 rendered against it to remain undischarged or
unsuperseded for a period of thirty (30) days during which execution shall not
be effectively stayed.

 

7.14.         Sale and Leaseback. The Borrower will not enter into, and will not
permit any Subsidiary to enter into, any arrangement with any Person pursuant to
which it leases from such Person real or personal property that has been or is
to be sold or transferred, directly or indirectly, by it to such Person.

 

Loan AgreementPage 26

 

  

7.15.         Prepayment of Debt. Except the Indebtedness, prepayments by
Borrower in non-material amounts, and expenses of Borrower in the ordinary
course of business, the Borrower will not prepay, and will not permit any
Subsidiary to prepay, any Debt without the prior written consent of Bank. As
used in this Section 7.15, “non-material” shall mean amounts less than
$10,000.00.

 

7.16.         Servicing Rights. Except to UDFH Land Development, L.P. and UDFH
General Services, L.P. under servicing, management, or advisor agreements
approved in writing by Bank, Borrower will not sell or assign its servicing
rights to any of the Eligible Mortgage Paper.

 

7.17.         [Intentionally deleted]

 

7.18.         No Participations. Borrower shall not sell any participation or
similar interests in any Mortgage Loan in the Borrowing Base without the prior
written consent of Bank, which may be granted or denied in its sole discretion.

 

7.19.         Actions With Respect To Mortgage Collateral. Borrower shall not
without the prior written consent of Bank (which may be withheld in Bank’s sole
and absolute discretion):

 

(a)          compromise, extend, release, or adjust payments on any Mortgage
Collateral securing any Mortgage Loan that is part of the Borrowing Base, accept
a conveyance of mortgaged property in full or partial satisfaction of any such
Mortgage Collateral, or release any Mortgage securing or underlying any such
Mortgage Collateral; provided, however, if a Mortgage Loan Obligor repays a
Mortgage Loan that is part of the Borrowing Base in full Borrower shall be
permitted to release the lien of the Mortgage Loan (subject to Borrower’s
obligations to repay Advances made by Bank as contained herein);

 

(b)          modify or amend the loan documents evidencing the Mortgage Loan
that is part of the Borrowing Base except for non-material modifications which
do not modify the maturity date, increase the principal balance, lower the
interest rate, waive any default or release any obligor; or

 

(c)          transfer, sell, assign, or deliver any Mortgage Loan that is part
of the Borrowing Base pledged to Bank to any Person other than Bank in the event
the Mortgage Loan is no longer considered an Eligible Mortgage Loan and no
longer Collateral for Bank.

 

ARTICLE 8
Financial Covenants

 

Borrower covenants and agrees that, as long as any Indebtedness or Obligations
or any part thereof is outstanding or Bank is under any obligation to make
additional Advances under this Agreement, Borrower will, at all times, observe
and perform the following financial covenants:

 

8.1.          Leverage Ratio. Borrower will maintain a Leverage Ratio of not
greater than 1.0 to 1.0, which shall be tested quarterly on each March 31, June
30, September 30 and December 31 and shall be certified in compliance in the
Compliance Certificate.

 

8.2.          [Intentionally Deleted.]

 

Loan AgreementPage 27

 

  

ARTICLE 9
Events of Default

 

The term “Event of Default” as used herein shall mean the occurrence of any one
or more of the following events:

 

9.1.          Payment of Indebtedness. The failure of Borrower to punctually pay
the Indebtedness, or any part thereof, as the same become due in accordance with
the terms of the Loan Documents, including, without limitation, the failure or
refusal of Borrower to punctually pay the principal of or the interest on any
Loan or the failure or refusal of Borrower to repay any portion of an Eligible
Mortgage Loan that is no longer qualified as such in accordance with Article 2
hereof;

 

9.2.          Negative and Financial Covenants. Borrower shall breach any
provision of Article VII or Article VIII of this Agreement or the sale,
encumbrance or other unauthorized transfer of all or any portion of the
Collateral without Bank’s prior written consent;

 

9.3.          Misrepresentation. Any statement, representation, or warranty
heretofore or hereafter made by Borrower or any other Obligated Party in this
Agreement or in any other Loan Document or in any writing, or any statement or
representation made in any certificate or report delivered to Bank pursuant to
the Loan Documents, is false, calculated to mislead, misleading, or erroneous in
any material respect at the time made;

 

9.4.          Other Covenants. The failure or refusal of Borrower or any other
Obligated Party to perform, observe, and comply with any covenant or agreement
contained in any of the Loan Documents (other than as covered by Section 9.1 and
Section 9.2 above) and such breach continues uncured for thirty (30) days after
written notice thereof from Bank;

 

9.5.          Voluntary Debtor Relief. Borrower or any other Obligated Party
shall (a) execute an assignment for the benefit of creditors, or (b) become or
be adjudicated as bankrupt or insolvent, or (c) generally not, or be unable to,
or admit in writing its inability to, pay its debts generally as they become
due, or (d) apply for or consent to the appointment of a conservator, receiver,
trustee, liquidator, custodian or other similar official of it or all or a
substantial part of its assets, or (e) file a voluntary petition, or commence
any other proceeding, or other action, seeking liquidation, reorganization or
dissolution, conservatorship, or seek any other arrangement with creditors or to
take advantage or seek any other relief under any Debtor Relief Law now or
hereafter existing, or (f) file an answer admitting the material allegations of
or consenting to, or default in, a petition filed against it in any liquidation,
conservatorship, bankruptcy, reorganization, rearrangement, debtor’s relief, or
other insolvency proceedings, or (g) institute or voluntarily be or become a
party to any other judicial proceedings intended to effect a discharge of its
debts, in whole or in part, or a postponement of the maturity or the collection
thereof, or a suspension of any of the Rights or powers of Bank granted in any
of the Loan Documents;

 

9.6.          Involuntary Proceedings. Borrower or any other Obligated Party
shall involuntarily (a) have an order, judgment, or decree entered against it by
any Tribunal pursuant to any Debtor Relief Law that could suspend or otherwise
affect any of the Rights granted to Bank in any of the Loan Documents, and such
order, judgment, or decree is not permanently stayed, vacated, or reversed
within thirty (30) days after the entry thereof, or (b) have a petition filed
against it or any of its property seeking the benefit or benefits provided for
by any Debtor Relief Law that would suspend or otherwise affect any of the
Rights granted to Bank in any of the Loan Documents, and such petition is not
discharged within thirty (30) days after the filing thereof;

 

9.7.          Attachment. The failure to have discharged within a period of
thirty (30) days after the commencement thereof any attachment, sequestration,
or similar proceedings against any of the material assets of Borrower or any
other Obligated Party;

 

9.8.          Other Debt. Borrower or any other Obligated Party shall default in
the due and punctual payment of the principal of or the interest on any Debt
(other than the Loans made hereunder) with Bank secured or unsecured, or in the
due performance or observance of any covenant or condition of any agreement
executed in connection therewith, and such default shall have continued beyond
any period of grace or cure provided with respect thereto;

 

Loan AgreementPage 28

 

  

9.9.          Dissolution. The dissolution of Borrower or any other Obligated
Party for any reason whatsoever;

 

9.10.        Defaults on Other Debt or Agreements. Borrower shall default in the
due and punctual payment of the principal of or the interest on any Debt owing
to any Person (other than Bank) having an aggregate balance (whether or not then
due and payable) of $50,000.00 or more, subject to any grace and/or cure periods
provided therein; or

 

9.11.        Loan Documents. Any of the Loan Documents cease to be in full force
and effect, or be enforceable by Bank in accordance with their terms.

 

ARTICLE 10
Certain Rights and Remedies of Bank

 

10.1.         Rights Upon Event of Default. If any Event of Default shall occur
and be continuing, Bank may without notice terminate the Commitment and declare
the Indebtedness or any part thereof to be immediately due and payable, and the
same shall thereupon become immediately due and payable, without notice, demand,
presentment, notice of dishonor, notice of acceleration, notice of intent to
accelerate, notice of intent to demand, protest, or other formalities of any
kind, all of which are hereby expressly waived by Borrower; provided, however,
that upon the occurrence of an Event of Default under Section 9.5 or Section
9.6, the Commitment shall automatically terminate, and the Indebtedness shall
become immediately due and payable without notice, demand, presentment, notice
of dishonor, notice of acceleration, notice of intent to accelerate, notice of
intent to demand, protest, or other formalities of any kind, all of which are
hereby expressly waived by the Borrower. Without limiting the foregoing, if any
Event of Default shall occur and be continuing, Bank may exercise all rights and
remedies available to it in law or in equity, under the Loan Documents, or
otherwise and in no event shall Bank be required to foreclose on the Collateral
prior to exercising any of such rights and remedies.

 

10.2.        Rights Relating to Collateral.

 

10.2.1     Application of Proceeds. If any Event of Default shall have occurred
and be continuing, Bank may at its discretion, in accordance and as provided in
the Code and other applicable law, apply or use any cash held by Bank as
Collateral and any cash proceeds received by Bank in respect of any sale or
other disposition of, collection from, or other realization upon, all or any
part of the Collateral as follows in such order and manner as Bank may elect:

 

(a)          To the repayment or reimbursement of the costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses)
incurred by Bank in connection with (i) the administration of the Loan
Documents, (ii) the custody, preservation, use or operation of, or the sale of,
collection from, or other realization upon, the Collateral, and (iii) the
exercise or enforcement of any of the rights and remedies of Bank hereunder;

 

(b)          To the payment or other satisfaction of any Liens upon the
Collateral;

 

(c)          To the satisfaction of the Indebtedness;

 

(d)          To the payment of any other amounts required by applicable law; and

 

(e)          By delivery to Borrower or any other party lawfully entitled to
receive such cash or proceeds whether by direction of a court of competent
jurisdiction or otherwise.

 

Loan AgreementPage 29

 

 

10.2.2           Deficiency. In the event that the proceeds of any sale of,
collection from, or other realization upon, all or any part of the Collateral by
Bank are insufficient to pay all amounts to which Bank is legally entitled,
Borrower and any Obligated Party shall be liable for the deficiency, together
with interest thereon as provided in the Loan Documents.

 

10.2.3           Non-Judicial Remedies. In granting to Bank the power to enforce
its rights hereunder without prior judicial process or judicial hearing,
Borrower expressly waives, renounces and knowingly relinquishes any legal right
which might otherwise require Bank to enforce its rights by judicial process.
Borrower recognizes and concedes that non-judicial remedies are consistent with
the usage of trade, are responsive to commercial necessity and are the result of
a bargain at arm’s length. Nothing herein is intended to prevent Bank or
Borrower from resorting to judicial process at either party’s option.

 

10.2.4           Other Recourse. Borrower waives any right to require Bank to
proceed against any third party, exhaust any Collateral or other security for
the Indebtedness, or to have any third party joined with Borrower in any suit
arising out of the Indebtedness or any of the Loan Documents, or pursue any
other remedy available to Bank. Borrower further waives any and all notice of
acceptance of this Agreement. Borrower further waives any defense arising by
reason of any disability or other defense of any third party or by reason of the
cessation from any cause whatsoever of the liability of any third party.

 

10.2.5           Disclaimer of Warranties and Sales on Credit. In connection
with any foreclosure sale of the Collateral, Bank may specifically disclaim any
warranties of title or the like. This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral. If
Bank sells any of the Collateral upon credit, Borrower will be credited only
with payments actually made by the purchaser, received by Bank and applied to
the indebtedness of the purchaser. In the event the purchaser fails to pay for
the Collateral, Bank may resell the Collateral and Borrower shall be credited
with the proceeds of the sale.

 

10.2.6           License. Bank is hereby granted a license or other right to
use, following the occurrence and continuance of an Event of Default, without
charge, Borrower’s labels, patents, copyrights, rights of use of any name, trade
secrets, trade names, trademarks, service marks, customer lists and advertising
matter, or any property of a similar nature, as it pertains to the Collateral,
in completing production of, advertising for sale, and selling any Collateral,
and, following the occurrence and continuance of any Event of Default,
Borrower’s rights under all licenses and all franchise agreements shall inure to
Bank’s benefit.

 

10.3.        Setoff. Upon the occurrence and during the continuance of an Event
of Default, Bank shall be entitled to exercise the Rights of setoff and/or
banker’s lien against the interests of Borrower in and to each and every account
and other property of Borrower which are in the possession of Bank to the extent
of the full amount of the Indebtedness, whether or not any such Indebtedness is
then due. The rights and remedies of Bank hereunder are in addition to other
rights and remedies (including, without limitation, other rights of setoff)
which Bank may have.

 

10.4.        Performance by Bank. Should any covenant, duty, or agreement of
Borrower fail to be performed in accordance with the terms of the Loan
Documents, Bank may, at its option, perform or attempt to perform such covenant,
duty, or agreement on behalf of Borrower. In such event, or if Bank expends any
sum pursuant to the exercise of any Right provided herein, Borrower shall, at
the request of Bank, promptly pay to Bank any amount expended by Bank in such
performance or attempted performance, together with interest thereon at the
Maximum Rate from the date of such expenditure by Bank until paid.
Notwithstanding the foregoing, it is expressly understood that Bank does not
assume any liability or responsibility for the performance of any duties of
Borrower or Guarantor hereunder or in connection with all or any part of the
Collateral.

 

10.5.        Diminution in Collateral Value. Bank does not assume, and shall
never have, any liability or responsibility for any loss or diminution in the
value of all or any part of the Collateral.

 

Loan AgreementPage 30

 

  

10.6.        Bank Not In Control. None of the covenants or other provisions
contained in this Agreement shall, or shall be deemed to, give Bank the Right to
exercise control over the affairs and/or management of Borrower, the power of
Bank being limited to the Right to exercise the remedies provided in the other
Sections of this Article; provided that, if Bank becomes the owner of any
ownership interest of any Person, whether through foreclosure or otherwise, Bank
shall be entitled to exercise such legal Rights as it may have by virtue of
being an owner of such Person.

 

10.7.        Waivers. The acceptance of Bank at any time and from time to time
of part payment on the Indebtedness shall not be deemed to be a waiver of any
Event of Default then existing. No waiver by Bank of any Event of Default shall
be deemed to be a waiver of any other then-existing or subsequent Event of
Default. No waiver by Bank of any of its Rights hereunder, in the other Loan
Documents, or otherwise shall be considered a waiver of any other or subsequent
Right of Bank. No delay or omission by Bank in exercising any Right under the
Loan Documents shall impair such Right or be construed as a waiver thereof or
any acquiescence therein, nor shall any single or partial exercise of any such
Right preclude other or further exercise thereof, or the exercise of any other
Right under the Loan Documents or otherwise.

 

10.8.        Cumulative Rights. All Rights available to Bank under the Loan
Documents shall be cumulative of and in addition to all other Rights granted to
Bank at Law or in equity, whether or not the Obligations be due and payable and
whether or not Bank shall have instituted any suit for collection, foreclosure,
or other action under or in connection with the Loan Documents.

 

10.9.        INDEMNIFICATION OF BANK. BORROWER SHALL INDEMNIFY BANK, EACH
AFFILIATE OF BANK AND EACH OF ITS AND THEIR RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, ATTORNEYS, AND AGENTS FROM, AND HOLD EACH OF THEM HARMLESS AGAINST,
ANY AND ALL LOSSES, LIABILITIES, CLAIMS, DAMAGES, PENALTIES, JUDGMENTS,
DISBURSEMENTS, COSTS, AND EXPENSES (INCLUDING ATTORNEYS’ FEES) TO WHICH ANY OF
THEM MAY BECOME SUBJECT WHICH DIRECTLY OR INDIRECTLY ARISE FROM OR RELATE TO (A)
THE NEGOTIATION, EXECUTION, DELIVERY, PERFORMANCE, ADMINISTRATION, OR
ENFORCEMENT OF ANY OF THE LOAN DOCUMENTS, (B) ANY OF THE TRANSACTIONS
CONTEMPLATED BY THE LOAN DOCUMENTS, (C) ANY BREACH BY BORROWER OR ANY OTHER
OBLIGATED PARTY OF ANY REPRESENTATION, WARRANTY, COVENANT, OR OTHER AGREEMENT
CONTAINED IN ANY OF THE LOAN DOCUMENTS, (D) THE PRESENCE, RELEASE, THREATENED
RELEASE, DISPOSAL, REMOVAL, OR CLEANUP OF ANY HAZARDOUS MATERIAL LOCATED ON,
ABOUT, WITHIN OR AFFECTING ANY OF THE PROPERTIES OR ASSETS OF THE BORROWER OR
ANY SUBSIDIARY, (E) THE USE OR PROPOSED USE OF ANY LETTER OF CREDIT, (F) ANY AND
ALL TAXES, LEVIES, DEDUCTIONS, AND CHARGES IMPOSED ON BANK OR ANY OF BANK’S
CORRESPONDENTS IN RESPECT OF ANY LETTER OF CREDIT, (G) ANY INVESTIGATION,
LITIGATION, OR OTHER PROCEEDING, INCLUDING, WITHOUT LIMITATION, ANY THREATENED
INVESTIGATION, LITIGATION, OR OTHER PROCEEDING, RELATING TO ANY OF THE
FOREGOING, OR (H) ANY HEDGE AGREEMENT. WITHOUT LIMITING ANY PROVISION OF THIS
AGREEMENT OR OF ANY OTHER LOAN DOCUMENT, IT IS THE EXPRESS INTENTION OF THE
PARTIES HERETO THAT EACH PERSON TO BE INDEMNIFIED UNDER THIS SECTION SHALL BE
INDEMNIFIED FROM AND HELD HARMLESS AGAINST ANY AND ALL LOSSES, LIABILITIES,
CLAIMS, DAMAGES, PENALTIES, JUDGMENTS, DISBURSEMENTS, COSTS, AND EXPENSES
(INCLUDING ATTORNEYS’ FEES) ARISING OUT OF OR RESULTING FROM THE SOLE
CONTRIBUTORY OR ORDINARY NEGLIGENCE OF SUCH PERSON; PROVIDED, HOWEVER, THE
INDEMNITIES PROVIDED IN THIS SECTION 10.9 DO NOT EXTEND TO LOSSES, LIABILITIES,
CLAIMS, OR DAMAGES CAUSED SOLELY BY BANK’S GROSS NEGLIGENCE OR MISCONDUCT.

 

Loan AgreementPage 31

 

  

10.10.      Limitation of Liability. Neither Bank nor any Affiliate, officer,
director, employee, attorney, or agent of Bank shall have any liability with
respect to, and Borrower hereby waives, releases, and agrees not to sue any of
them upon, any claim for any special, indirect, incidental, or consequential
damages suffered or incurred by the Borrower in connection with, arising out of,
or in any way related to, this Agreement or any of the other Loan Documents, or
any of the transactions contemplated by this Agreement or any of the other Loan
Documents. Borrower hereby waives, releases, and agrees not to sue Bank or any
of Bank’s Affiliates, officers, directors, employees, attorneys, or agents for
punitive damages in respect of any claim in connection with, arising out of, or
in any way related to, this Agreement or any of the other Loan Documents, or any
of the transactions contemplated by this Agreement or any of the other Loan
Documents.

 

10.11.      Servicing Rights. Upon the occurrence of an Event of Default, Bank
will have the ability to immediately take over and control all servicing rights
for the Mortgage Paper assigned and pledged to the Bank without further cure by
Borrower.

 

ARTICLE 11
Miscellaneous

 

11.1.       Headings. The headings, captions, and arrangements used in any of
the Loan Documents are, unless specified otherwise, for convenience only and
shall not be deemed to limit, amplify, or modify the terms of the Loan
Documents, nor affect the meaning thereof.

 

11.2.       Articles, Sections, and Exhibits. All references to “Article,”
“Articles,” “Section,” “Sections,” “Subsection,” or “Subsections” contained
herein are, unless specifically indicated otherwise, references to articles,
sections, and subsections of this Agreement. All references to “Exhibits”
contained herein are references to exhibits attached hereto, all of which are
made a part hereof for all purposes, the same as if set forth herein verbatim,
it being understood that if any exhibit attached hereto, which is to be executed
and delivered, contains blanks, the same shall be completed correctly and in
accordance with the terms and provisions contained and as contemplated herein
prior to or at the time of the execution and delivery thereof.

 

11.3.       Number and Gender of Words. Whenever herein the singular number is
used, the same shall include the plural where appropriate, and vice versa; and
words of any gender shall include each other gender where appropriate.

 

11.4.       Notices. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including by
facsimile transmission) and mailed, faxed, or delivered, to the address or
facsimile number specified for notices on the signature page below or to such
other address as shall be designated by such party in a notice to the other
parties. All such other notices and other communications shall be deemed to have
been given or made upon the earliest to occur of (a) actual receipt by the
intended recipient or (b) (i) if delivered by hand or courier, when signed for
by the designated recipient; (ii) if delivered by mail, three (3) business days
after deposit in the mail, postage prepaid; and (iii) if delivered by facsimile,
when sent and receipt has been confirmed. Electronic mail and internet websites
may be used only to distribute only routine communications, such as financial
statements and other information, and to distribute Loan Documents for execution
by the parties thereto, and may not be used for any other purpose.

 

11.5.       Form and Number of Documents. Each agreement, document, instrument,
or other writing to be furnished to Bank under any provision of this Agreement
must be in form and substance and in such number of counterparts as may be
satisfactory to Bank and its counsel.

 

Loan AgreementPage 32

 

  

11.6.       Survival. All covenants, agreements, undertakings, representations,
and warranties made in any of the Loan Documents shall survive all closings
under the Loan Documents and shall continue in full force and effect so long as
any part of the Indebtedness remains outstanding and, except as otherwise
indicated, shall not be affected by any investigation made by any party.
Notwithstanding anything contained herein to the contrary, the covenants,
agreements, undertakings, representations, and warranties made in Section 6.5
and Section 10.9 shall survive the expiration or termination of this Agreement,
regardless of the means of such expiration or termination.

 

11.7.       GOVERNING LAW; PLACE OF PERFORMANCE. THE LOAN DOCUMENTS ARE BEING
EXECUTED AND DELIVERED, AND ARE INTENDED TO BE PERFORMED, IN THE STATE OF TEXAS,
AND THE LAWS OF SUCH STATE AND OF THE UNITED STATES SHALL GOVERN THE RIGHTS AND
DUTIES OF THE PARTIES HERETO AND THE VALIDITY, CONSTRUCTION, ENFORCEMENT, AND
INTERPRETATION OF THE LOAN DOCUMENTS, EXCEPT TO THE EXTENT OTHERWISE SPECIFIED
IN ANY OF THE LOAN DOCUMENTS. THIS AGREEMENT, ALL OF THE OTHER LOAN DOCUMENTS,
AND ALL OF THE OBLIGATIONS OF BORROWER UNDER ANY OF THE LOAN DOCUMENTS ARE
PERFORMABLE IN DALLAS COUNTY, TEXAS. VENUE OF ANY LITIGATION INVOLVING THIS
AGREEMENT OR ANY LOAN DOCUMENT SHALL BE MAINTAINED IN AN APPROPRIATE STATE OR
FEDERAL COURT LOCATED IN DALLAS COUNTY, TEXAS, TO THE EXCLUSION OF ALL OTHER
VENUES.

 

11.8.       Maximum Interest. It is expressly stipulated and agreed to be the
intent of Borrower and Bank at all times to comply strictly with the applicable
Texas law governing the maximum rate or amount of interest payable on the
indebtedness evidenced by any Note or any Loan Document, and the Related
Indebtedness (or applicable United States federal law to the extent that it
permits Bank to contract for, charge, take, reserve or receive a greater amount
of interest than under Texas law). If the applicable law is ever judicially
interpreted so as to render usurious any amount (a) contracted for, charged,
taken, reserved or received pursuant to any Note, any of the other Loan
Documents or any other communication or writing by or between Borrower and Bank
related to the transaction or transactions that are the subject matter of the
Loan Documents, (b) contracted for, charged, taken, reserved or received by
reason of Bank’s exercise of the option to accelerate the maturity of any Note
and/or any and all indebtedness paid or payable by Borrower to Bank pursuant to
any Loan Document other than any Note (such other indebtedness being referred to
in this Section as the “Related Indebtedness”), or (c) Borrower will have paid
or Bank will have received by reason of any prepayment by Borrower of any Note
or Related Indebtedness, then it is Borrower’s and Bank’s express intent that
all amounts charged in excess of the Maximum Rate shall be automatically
canceled, ab initio, and all amounts in excess of the Maximum Rate theretofore
collected by Bank shall be credited on the principal balance of any Note and/or
the Related Indebtedness (or, if any Note and the Related Indebtedness have been
or would thereby be paid in full, refunded to Borrower), and the provisions of
any Note and the other Loan Documents shall immediately be deemed reformed and
the amounts thereafter collectible hereunder and thereunder reduced, without the
necessity of the execution of any new document, so as to comply with the
applicable law, but so as to permit the recovery of the fullest amount otherwise
called for hereunder and thereunder; provided, however, if any Note has been
paid in full before the end of the stated term of any such Note, then Borrower
and Bank agree that Bank shall, with reasonable promptness after Bank discovers
or is advised by Borrower that interest was received in an amount in excess of
the Maximum Rate, either refund such excess interest to Borrower and/or credit
such excess interest against such Note and/or any Related Indebtedness then
owing by Borrower to Bank. Borrower hereby agrees that as a condition precedent
to any claim or counterclaim (in which event such proceeding shall be abated for
such time period) seeking usury penalties against Bank, Borrower will provide
written notice to Bank, advising Bank in reasonable detail of the nature and
amount of the violation, and Bank shall have sixty (60) days after receipt of
such notice in which to correct such usury violation, if any, by either
refunding such excess interest to Borrower or crediting such excess interest
against the Note to which the alleged violation relates and/or the Related
Indebtedness then owing by Borrower to Bank. All sums contracted for, charged,
taken, reserved or received by Bank for the use, forbearance or detention of any
debt evidenced by any Note and/or the Related Indebtedness shall, to the extent
permitted by applicable law, be amortized or spread, using the actuarial method,
throughout the stated term of such Note and/or the Related Indebtedness
(including any and all renewal and extension periods) until payment in full so
that the rate or amount of interest on account of any Note and/or the Related
Indebtedness does not exceed the Maximum Rate from time to time in effect and
applicable to such Note and/or the Related Indebtedness for so long as debt is
outstanding. In no event shall the provisions of Chapter 346 of the Texas
Finance Code (which regulates certain revolving credit loan accounts and
revolving triparty accounts) apply to any Note and/or any of the Related
Indebtedness. Notwithstanding anything to the contrary contained herein or in
any of the other Loan Documents, it is not the intention of Bank to accelerate
the maturity of any interest that has not accrued at the time of such
acceleration or to collect unearned interest at the time of such acceleration.

 

Loan AgreementPage 33

 

  

11.9.       Ceiling Election. To the extent that Bank is relying on Chapter 303
of the Texas Finance Code to determine the Maximum Rate payable on any such Note
and/or any other portion of the Indebtedness, Bank will utilize the weekly
ceiling from time to time in effect as provided in such Chapter 303, as amended.
To the extent federal law permits Bank to contract for, charge, take, receive or
reserve a greater amount of interest than under Texas law, Bank will rely on
federal law instead of such Chapter 303 for the purpose of determining the
Maximum Rate. Additionally, to the extent permitted by applicable law now or
hereafter in effect, Bank may, at its option and from time to time, utilize any
other method of establishing the Maximum Rate under such Chapter 303 or under
other applicable law by giving notice, if required, to Borrower as provided by
applicable law now or hereafter in effect.

 

11.10.     Invalid Provisions. If any provision of any of the Loan Documents is
held to be illegal, invalid, or unenforceable under present or future Laws
effective during the term thereof, such provision shall be fully severable, the
appropriate Loan Document shall be construed and enforced as if such illegal,
invalid, or unenforceable provision had never comprised a part thereof, and the
remaining provisions thereof shall remain in full force and effect and shall not
be effected by the illegal, invalid, or unenforceable provision or by its
severance therefrom. Furthermore, in lieu of such illegal, invalid, or
unenforceable provision, there shall be added automatically as a part of such
Loan Document a provision as similar in terms to such illegal, invalid, or
unenforceable provision as may be possible and be legal, valid, and enforceable.

 

11.11.     Entirety and Amendments. This instrument embodies the entire
agreement between the parties relating to the subject matter hereof (except
documents, agreements and instruments delivered or to be delivered in accordance
with the express terms hereof), supersedes all prior agreements and
understandings, if any, relating to the subject matter hereof, and may be
amended only by an instrument in writing executed jointly by Borrower and Bank
and supplemented only by documents delivered or to be delivered in accordance
with the express terms hereof.

 

11.12.     Multiple Counterparts. This Agreement has been executed in a number
of identical counterparts, each of which constitutes an original and all of
which constitute, collectively, one agreement; but in making proof of this
Agreement, it shall not be necessary to produce or account for more than one
such counterpart.

 

11.13.     Parties Bound. This Agreement shall be binding upon and inure to the
benefit of Borrower, Bank and their respective successors and assigns; provided
that Borrower may not, without the prior written consent of Bank, assign any of
its Rights, duties, or obligations hereunder. No term or provision of this
Agreement shall inure to the benefit of any Person other than Borrower and Bank
and their respective successors and assigns; consequently, no Person other than
Borrower and Bank and their respective successors and assigns, shall be entitled
to rely upon, or to raise as a defense, in any manner whatsoever, the failure of
Borrower or Bank to perform, observe, or comply with any such term or provision.

 

11.14.     Bank’s Consent or Approval. Except where otherwise expressly provided
in the Loan Documents, in any instance where the approval, consent or the
exercise of judgment of Bank is required, the granting or denial of such
approval or consent and the exercise of such judgment shall be (a) within the
sole and absolute discretion of Bank, and (b) deemed to have been given only by
a specific writing intended for the purpose and executed by Bank. Each provision
for consent, approval, inspection, review, or verification by Bank is for Bank’s
own purposes and benefit only.

 

Loan AgreementPage 34

 

 

 

11.15.     Loan Agreement Governs. In the event of any conflict between the
terms of this Agreement and any terms of any other Loan Document, the terms of
this Agreement shall govern. All of the Loan Documents are by this reference
incorporated into this Agreement.

 

11.16.     WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, BORROWER HEREBY IRREVOCABLY AND EXPRESSLY WAIVES ALL RIGHT TO A TRIAL BY
JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT,
TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS OR
THE TRANSACTIONS CONTEMPLATED THEREBY OR THE ACTIONS OF BANK IN THE NEGOTIATION,
ADMINISTRATION, OR ENFORCEMENT THEREOF.

 

11.17.     Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or be otherwise within the limitations of, another covenant shall not avoid
the occurrence of a Default if such action is taken or such condition exists.

 

11.18.     USA Patriot Act. Bank is subject to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”) and hereby notifies the Borrower that pursuant to the requirements
of the Act, it is required to obtain, verify, and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Bank to identify the
Borrower in accordance with the Act.

 

11.19.     STATUTE OF FRAUDS NOTICE. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

11.20.     Partial Releases. Borrower may request Bank in writing, from time to
time, but in no event in excess of four (4) times in any calendar month, to
partially release Bank’s liens and security interest in a Mortgage Loan pledged
to the Bank (i.e., Bank will reassign without warranty or recourse such Mortgage
Loan to Borrower). Any such partial release shall be conditioned upon:

 

(i)          receipt by Bank of a written request for such release at least five
(5) days prior to the date the Bank is requested to execute and deliver the
partial release;

 

(ii)         such partial release is in form and substance acceptable to Bank
and is documented, recorded and otherwise accomplished without cost to Bank;

 

(iii)        receipt by Bank of a payment from Borrower, in good and immediately
available funds, in an amount, acceptable to Bank, to repay the amount necessary
for Borrower to be in compliance with the Borrowing Base (as calculated after
giving effect to such partial release); and

 

(iv)       at the time of the partial release and after giving effect thereto,
no event or condition exists which constitutes, or with notice or lapse of time
(or both) would constitute, an Event of Default.

 

[Remainder of Page Intentionally Left Blank]

 

Loan AgreementPage 35

 

 

EXECUTED to be effective as of the date first written above.

 

  BANK:       VERITEX COMMUNITY BANK       /s/ Adam Garbe   Adam Garbe, Vice
President       Address for Notices:       14885 Preston Road   Dallas, Texas
75254   Facsimile:  214/572-2934       With copy to:       Liechty & McGinnis,
LLP   11910 Greenville Avenue, Suite 400   Dallas, Texas 75243  
Attention:  Kristy Bowen, Esq.   Facsimile:  214/265-0615       BORROWER:      
UNITED DEVELOPMENT FUNDING INCOME FUND V, a Maryland real estate investment
trust       /s/ Hollis M. Greenlaw   Hollis M. Greenlaw   Chief Executive
Officer       Address for Notices:       1301 Municipal Way, Suite 100  
Grapevine, Texas 76051   Facsimile: 817/835-0383   Attention:  Ben Wissink or
Melissa Youngblood

 

Loan AgreementPage 36

 

 

INDEX TO EXHIBITS

 

Exhibit Description of Exhibit     A Borrowing Base Certificate B Compliance
Certificate C Mortgage Assignment D Allonge E Assignment of Notes and Liens

 

INDEX TO SCHEDULES

 

Description of Schedules

 

Schedule One – Additional Conditions Precedent

Schedule Two – Disclosure Schedule

 

Loan AgreementPage 37

 

 

EXHIBIT A

 

BORROWING BASE CERTIFICATE

 

For Month Ended: ___________________ (the “Subject Month”)

 

Bank:VERITEX COMMUNITY BANK

 

Borrower:_______________________

 

This certificate is delivered under the Loan Agreement (as the same may have
been amended, renewed, restated, extended, supplemented or modified from time to
time, the “Agreement”) dated as of November 14, 2014, between Borrower and Bank.
Capitalized terms used in this certificate shall, unless otherwise indicated,
have the meanings set forth in the Agreement. On behalf of Borrower, the
undersigned certifies to Bank on the date hereof that (a) no Default or Event of
Default has occurred, (b) a review of the activities of Borrower during the
Subject Month has been made under my supervision with a view to determining the
amount of the current Borrowing Base, (c) the Eligible Mortgage Loans included
in the Borrowing Base below meet all conditions to qualify for inclusion therein
as set forth in the Agreement, and all representations and warranties set forth
in the Agreement and in any other Loan Documents with respect thereto are true
and correct in all respects, and (d) the information set forth below hereto is
true and correct as of the last day of the Subject Month. 

 

LINE   AT END OF
SUBJECT MONTH       1. Total Mortgage Loans (less discounts)   $__________      
  2. Ineligible Mortgage Loans               a. The Mortgage Paper relating to
the Mortgage Loan is not effectively assigned and pledged to Bank or Bank does
not have first perfected Lien  or Bank does not approve the Submission Package



$__________

                  b. The original executed Mortgage Note relating to the
Mortgage Loan and copies of all other Mortgage Paper related to the Mortgage
Loan have not been delivered to Bank or the related Mortgage Note has not been
endorsed payable to the order of Bank pursuant to an Allonge executed by
Borrower

$__________

                  c. Bank has not received and approved the appraisal ordered by
Bank relating to the Finished Lot or Lot Development Property subject to the
Mortgage securing the Mortgage Loan or the appraised value set forth in the
appraisal is not acceptable to Bank

$__________

   

 

Exhibit A-1 

 

  

LINE   AT END OF
SUBJECT MONTH               d. The Mortgage Loan is not collateralized by real
property located in a municipality and subdivision approved by Bank or any
builder or third party purchasing or refinancing a Finished Lot or any developer
or third party involved in completing the Lot Development has not been approved
by Bank



$__________

                  e. The Mortgage Loan is not secured by a first and prior deed
of trust lien encumbering a Finished Lot or Lot Development Property



$__________

                  f. The Mortgage Loan does not have a lot sales contract
approved by Bank or such lot sales contract is not still in full force and
effect and there are defaults thereunder

$__________

                  g. The Mortgage Loan is secured by a “contract for deed”
$__________                   h. The Mortgage Loan is not current or is
otherwise in default

$__________

                  i. The Mortgage Paper relating to the Mortgage Loan has been
altered, modified or amended in a manner which has not been approved by Bank

$__________

                  j.

If the Mortgage Loan is a Lot Development Loan, (i) the Mortgage Note evidencing
to the Mortgage Loan has been outstanding for more than thirty-six (36) months
from the date Bank first approves an Advance Request for such Mortgage Loan,
(ii) the obligors under the Mortgage Loan have begun Lot Development within
twelve (12) months from the date Bank first approves an Advance Request for such
Mortgage Loan, and (iii) the Mortgage Loan has not been converted to a Finished
Lot Loan

$__________

                  k.

If the Mortgage Loan is a Finished Lot Loan, the Mortgage Note evidencing to the
Mortgage Loan has been outstanding for more than eighteen (18) months from the
date Bank first approves an Advance Request for such Mortgage Loan

$__________

   

 

Exhibit A-2 

 

  

LINE   AT END OF
SUBJECT MONTH         l. If the Mortgage Loan is a Lot Development Loan, the
outstanding principal amount of the Mortgage Loan exceeds one hundred percent
(100%) of the acquisition cost of the Lot Development Property and the
construction costs for the Lot Development as reflected it the Lot Development
Budget approved by the Bank

$__________

                  m. The Mortgage Note or the Mortgage relating to the Mortgage
Loan is not genuine or is not the legal, valid, binding and enforceable
obligations of a Mortgage Loan Obligor, or is subject to a right of rescission,
set-off, counterclaim or defense

$__________

                  n. The Mortgage Note relating to the Mortgage Loan has been
extinguished under relevant state law in connection with a judgment of
foreclosure, deed-in-lieu of foreclosure sale, foreclosure sale or otherwise



$__________

                  o. The Mortgage relating to the Mortgage Loan is not insured
as a first and prior lien on the mortgaged property covered thereby by a loan
policy of title insurance to be issued by a title insurance company acceptable
to Bank in an amount not less than the original principal amount of the Mortgage
Note secured thereby



$__________

                  p. The mortgaged property subject to the Mortgage relating to
the Mortgage Loan is subject to a foreclosure or receivership proceeding or
other similar proceeding

$__________

                  q. The Mortgage Loan Obligor or any guarantor has not been
approved by Bank, is no longer approved by Bank or Mortgage Loan Obligor or any
guaranor of the Mortgage Loan is subject to a bankruptcy or insolvency
proceeding



$__________

                  r. There is litigation, proceeding or governmental
investigation pending or threatened related to the Mortgage Loan



$__________

                  s. Borrower has not received written notice from Bank that it
has reviewed and approved the Submission Package for the Mortgage Loan



$__________

   

 

Exhibit A-3 

 

  



LINE   AT END OF
SUBJECT MONTH               t. The Mortgage Loan was not originated by Bank or
otherwise approved in writing by Bank



$__________

                  u. If the Mortgage Loan is a Lot Development Loan,
construction of the Lot Development has not commenced and is not being
prosecuted with diligence and continuity in accordance with the plans and
specifications and all applicable laws

$__________

                3. Total Ineligible Mortgage Loans
add Lines 2(a) through 2(u)    



$__________

          4. Total Eligible Mortgage Loans (See Schedule attached for unpaid
principal balance of each Eligible Mortgage Loans)
Line 1 minus Line 3    



$__________

          5. Multiplied by:  Borrowing Base factor     50%           6.
Borrowing Base (for Unpaid Principal of Eligible Mortgage Loans)
Line 4 x Line 5    



$__________

          7. Total of appraised value of each Finished Lot or Lot Development
Property subject to a Mortgage    



$__________

          8. Multiplied by:  Borrowing Base Factor     50%           9.

Borrowing Base (for Appraised Value)

Line 7 x Line 8

   



$__________

          10. Borrowing Base (lesser of Line 6 or Line 9)     $__________      
    11. Amount of Commitment     $10,000,000.00           12. Principal Balance
of Note     $__________           13.

Borrowing Limit

(lesser of Line 10 or Line 11)*

   



$__________

          14.

Line 14 – Line 12

(Amount available for Advances, if positive, or amount to be repaid, if
negative)

    $__________



 

*Subject to reduction based upon the Related Borrower Funding Limitation

 



Exhibit A-4 

 

 

          By:     Name:     Title:  

  

Exhibit A-5 

 

 

EXHIBIT B

 

COMPLIANCE CERTIFICATE

 

FOR [MONTH] [QUARTER] ENDED [______] [(THE “SUBJECT MONTH”)] [(THE “SUBJECT
QUARTER”)]

 

BANK:VERITEX BANK

 

BORROWER:________________________

 

This Certificate is delivered under the Loan Agreement (the “Agreement”) dated
as of November 14, 2014, between Borrower and Bank as such may have been
amended, supplemented or replaced. Capitalized terms used in this Certificate
shall, unless otherwise indicated, have the meanings set forth in the Agreement.
On behalf of Borrower, the undersigned certifies to Bank on the date hereof that
(a) no Default or Event of Default has occurred and is continuing, (b) all
representations and warranties of Borrower contained in the Agreement and in the
other Loan Documents are true and correct in all material respects, and (c) the
information set forth below hereto is true and correct as of the last day of the
Subject [Month] [Quarter]:

 

  DESCRIPTION OF COVENANT   CALCULATION AS OF          , 20              (1)
Leverage Ratio of not greater than
1.0 to 1.0 (Section 8.1 of Agreement)  
                                           to 1.0            (2)    

 

          By:     Name:     Title:  

  

Exhibit B-1 

 

 

EXHIBIT C

 

mortgage assignment

 

STATE OF TEXAS)

COUNTY OF _____________)

 

THAT UNITED DEVELOPMENT FUNDING INCOME FUND V, a Maryland real estate investment
trust (“Assignor”), for and in consideration of the sum of Ten and 00/100
Dollars ($10.00) in hand paid to Assignor by VERITEX COMMUNITY BANK
(“Assignee”), the receipt and sufficiency of which are hereby acknowledged and
confessed, has, with full recourse and warranty, SOLD, ASSIGNED, TRANSFERRED,
ENDORSED and DELIVERED, and by these presents does hereby, with recourse, SELL,
ASSIGN, TRANSFER, ENDORSE, and DELIVER unto Assignee the certain promissory
note(s) (as subsequently renewed, extended and modified, the “Notes”) described
as follows:

 

See Exhibit “A” attached hereto and made part hereof by reference.

 

For the same consideration, Assignor has BARGAINED, SOLD, ASSIGNED, TRANSFERRED
and CONVEYED, and does hereby BARGAIN, SELL, ASSIGN, TRANSFER and CONVEY unto
Assignee, all right, title and interest in and to any and all guarantees,
mortgages, deeds of trust, security agreements, liens, mortgagee title insurance
policies and interest in and to any and all guarantees, Mortgages, deeds of
trust, security agreements, liens, mortgagee title insurance policies and
equities existing and to exist in connection with or as security for the Notes,
including, without limitation, those certain deed of trust and mortgage
instruments described on Exhibit “A” attached hereto and made part hereof by
reference (the “Collateral Security”).

 

This Assignment incorporates all of the covenants, representations and
warranties with respect to the Notes and the Collateral Security contained in
that certain Collateral Assignment of Notes and Liens and Security Agreement
dated as of _________________, 201_ executed by Assignor in favor of Assignee
which shall inure to the benefit of Assignee and Assignee’s successors and
assigns.

 

Exhibit C-1 

 

 

IN WITNESS WHEREOF, Assignor has caused this instrument to be executed as of
(although not necessarily on) the ____ day of________________, 201_.

 

  ASSIGNOR:               By:     Name:     Title:  

 

STATE OF TEXAS §   § COUNTY OF ____________ §

 

This instrument was acknowledged before me on the _____ day of
_________________, 201_, by ____________________ the ________________ of
__________________, a _______________________, on behalf of said entity.

 

      Notary Public, State of Texas     (SEAL)     Printed Name

 

Exhibit C-2 

 

 

EXHIBIT A to

 

mortgage assignment

 

Exhibit C-3 

 

 

EXHIBIT D

 

form of allonge to promissory note

 

Allonge to promissory note

 

This Allonge to Promissory Note is hereby attached to and made a part of that
certain Promissory Note dated ___________________, 201_ (as amended, restated,
supplemented or otherwise modified, the “Note”), executed by __________________,
payable to the order of _________________________, in the original principal
amount of $___________________. It is intended that this Allonge to Promissory
Note be attached to and made a permanent part of the Note.

 

PAY TO THE ORDER OF VERITEX COMMUNITY BANK, WITH FULL RECOURSE.

 

Executed as of the ___ day of ___________, 201__.

 

          By:     Name:     Title:  

  

Exhibit D-1 

 

 

EXHIBIT E

 

form of assignment of noteS and liens

 

[sEE ATTACHED.]

 

 

Exhibit E-1 

 

 




SCHEDULE ONE

 

ADDITIONAL CONDITIONS PRECEDENT

 

Borrower shall have furnished to Bank customer identification information,
verification and such other information and supporting documentation regarding
Borrower, each Guarantor, and each person with authority or control with respect
to Borrower and each Guarantor, as Bank shall reasonably require for purposes of
complying with the provisions of the Bank Secrecy Act (31 U.S.C. 5311 et. Seq.),
as amended by the USA PATRIOT ACT (Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Pub. L. 107-56), and Bank’s policies and procedures implemented in
accordance therewith.

 

Schedule One 

 

 

SCHEDULE TWO

 

DISCLOSURE SCHEDULE

 

Permitted Liens Not Otherwise Disclosed: None

 

Tradenames (Sections 5.1): None

 

Tribunal Proceedings (Section 5.4): None

 

Subsidiaries (Section 5.10): None

 

Other Debt (Section 5.11): None

 

Environmental Matters (Section 5.13): None

 

Locations (Section 5.14): None

 

Intellectual Property (Section 5.16): None

 

Exceptions to Transactions with Affiliates (Section 7.8):

 

1.Advisory Agreement dated effective the 25th day of July, 2014 executed by and
between United Development Funding Income Fund V, a Maryland real estate
investment trust, UDF V OP, L.P., a Delaware limited partnership, and American
Realty Capital Residential Advisors, LLC, a Delaware limited liability company.

 

2.Allocation Policy Agreement dated effective the 25th day of July, 2014,
executed by and among United Development Funding, L.P., a Delaware limited
partnership, United Development Funding II, L.P., a Delaware limited
partnership, United Development Funding III, L.P., a Delaware limited
partnership, United Development Funding IV, a Maryland real estate investment
trust, United Development Funding Land Opportunity Fund, L.P., a Delaware
limited partnership, United Development Funding Income Fund V, a Maryland real
estate investment trust, UMTH Land Development, L.P., a Delaware limited
partnership, and UDFH Land Development, L.P., a Delaware limited partnership.

 



Schedule Two 

 



 

3.Sub-Advisory Agreement executed the 25th day of July, 2014, by and between
American Realty Capital Residential Advisors, LLC, a Delaware limited liability
company, and UDFH General Services, L.P., a Delaware limited partnership.

 

4.Asset Management Agreement executed the 25th day of July, 2014, by and between
UDFH Land Development, L.P., a Delaware limited partnership, and UDFH General
Services, L.P., a Delaware limited partnership.

 



Schedule Two 

